 



EXHIBIT 10.1
EXECUTION COPY
NEWELL RUBBERMAID INC.
 
CREDIT AGREEMENT
Dated as of November 14, 2005
 
$750,000,000
 
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
 
J.P. MORGAN SECURITIES INC.,
as Sole Lead Arranger and Sole Bookrunner
BANK OF AMERICA, N.A.
BARCLAYS BANK PLC
BNP PARIBAS
and
CITICORP USA, INC.,
as Co-Syndication Agents



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
SECTION 1. DEFINITIONS AND ACCOUNTING MATTERS
    1  
1.01 Certain Defined Terms
    1  
1.02 Accounting Terms and Determinations
    17  
1.03 Types of Loans
    18  
1.04 Terms Generally
    18  
1.05. Currencies; Currency Equivalents; Provisions Relating to European Monetary
Union
    18  
 
       
SECTION 2. COMMITMENTS
    19  
2.01 Committed Loans
    19  
2.02 Borrowings of Committed Loans
    20  
2.03 Competitive Loans
    21  
2.04. Letters of Credit
    25  
2.05 Borrowings by Designated Borrowers
    29  
2.06 Changes of Commitments
    30  
2.07 Fees
    32  
2.08 Lending Offices
    33  
2.09 Several Obligations; Remedies Independent
    33  
2.10 Evidence of Debt
    33  
2.11 Prepayments; Conversions and Continuations
    33  
2.12. Extension of Commitment Termination Date
    34  
 
       
SECTION 3. PAYMENTS OF PRINCIPAL AND INTEREST
    35  
3.01 Repayment of Loans
    35  
3.02 Interest
    36  
3.03 Redenomination
    37  
 
       
SECTION 4. PAYMENTS; PRO RATA TREATMENT; COMPUTATIONS; ETC
    37  
4.01 Payments
    37  
4.02 Pro Rata Treatment
    38  
4.03 Computations
    38  
4.04 Non-Receipt of Funds by the Administrative Agent
    38  
4.05 Set-off; Sharing of Payments
    39  
 
       
SECTION 5. YIELD PROTECTION AND ILLEGALITY
    40  
5.01 Additional Costs
    40  
5.02 Limitation on Types of Loans
    42  
5.03 Illegality
    42  
5.04 Base Rate Loans Pursuant to Sections 5.01 and 5.03
    42  
5.05 Compensation
    43  
5.06 Taxes
    44  
5.07 Replacement of Lenders
    45  


- i -



--------------------------------------------------------------------------------



 



              Page
SECTION 6. CONDITIONS PRECEDENT
    45  
6.01 Effective Date
    45  
6.02 Initial and Subsequent Credit Extensions
    47  
 
       
SECTION 7. REPRESENTATIONS AND WARRANTIES
    47  
7.01 Corporate Existence
    47  
7.02 Financial Condition
    47  
7.03 Litigation
    48  
7.04 No Breach
    48  
7.05 Corporate Action
    49  
7.06 Approvals
    49  
7.07 Use of Credit
    49  
7.08 ERISA
    49  
7.09 Investment Company Act; Public Utility Holding Company Act
    49  
7.10 Credit Agreements
    50  
7.11 Hazardous Materials
    50  
7.12 Taxes
    50  
7.13 True and Complete Disclosure
    51  
7.14 Subsidiaries
    51  
7.15 Compliance with Law
    51  
7.16 Designated Borrower Approvals
    51  
 
       
SECTION 8. COVENANTS OF THE COMPANY
    51  
8.01 Financial Statements
    52  
8.02 Litigation
    54  
8.03 Corporate Existence, Etc.
    54  
8.04 Insurance
    54  
8.05 Use of Proceeds
    54  
8.06 Indebtedness
    55  
8.07 Fundamental Changes
    55  
8.08 Liens
    56  
8.09 Lines of Businesses
    57  
8.10 Total Indebtedness to Total Capital
    57  
8.11 Interest Coverage Ratio
    57  
8.12 Transactions with Affiliates
    58  
 
       
SECTION 9. EVENTS OF DEFAULT
    58  
 
       
SECTION 10. THE ADMINISTRATIVE AGENT
    61  
10.01 Appointment, Powers and Immunities
    61  
10.02 Reliance by Administrative Agent
    61  
10.03 Defaults
    61  
10.04 Rights as a Lender
    62  
10.05 Indemnification
    62  
10.06 Non-Reliance on Administrative Agent and Other Lenders
    62  
10.07 Failure to Act
    63  


- ii -



--------------------------------------------------------------------------------



 



              Page
10.08 Resignation or Removal of Administrative Agent
    63  
10.09 Lead Arranger and Other Agents
    63  
 
       
SECTION 11. GUARANTEE
    64  
11.01 Guarantee
    64  
11.02 Obligations Unconditional
    64  
11.03 Reinstatement
    65  
11.04 Subrogation
    65  
11.05 Remedies
    65  
11.06 Continuing Guarantee
    65  
 
       
SECTION 12. MISCELLANEOUS
    65  
12.01 Waiver
    65  
12.02 Notices
    66  
12.03 Expenses, Etc.
    66  
12.04 Amendments, Etc.
    66  
12.05. Assignments and Participations
    67  
12.06 Survival
    70  
12.07 Captions
    70  
12.08 Counterparts; Effectiveness
    70  
12.09 Governing Law; Jurisdiction; Service of Process; Waiver of Jury Trial; Etc
    70  
12.10 Successors and Assigns
    72  
12.11 Judgment Currency
    72  
12.12. USA PATRIOT Act
    72  
12.13. Waiver of Notice under Existing Credit Agreement
    72  

         
Annex I
  -   Commitments
Schedule I
  -   List of Indebtedness
Schedule II
  -   List of Certain Liens  
EXHIBIT A-1
  -   Form of Opinion of Special Illinois Counsel
EXHIBIT A-2
  -   Form of Opinion of Dale L. Matschullat, Esq., Vice-President — General
Counsel to the
 
      Company and its Subsidiaries
EXHIBIT B
  -   Form of Opinion of Special New York Counsel to the Administrative Agent
EXHIBIT C
  -   Form of Competitive Bid Request
EXHIBIT D
  -   Form of Competitive Bid
EXHIBIT E-1
  -   Form of Designation Letter
EXHIBIT E-2
  -   Form of Termination Letter
EXHIBIT F
  -   Form of Assignment and Assumption
EXHIBIT G
  -   Form of Assumption Agreement



--------------------------------------------------------------------------------



 



 

          CREDIT AGREEMENT dated as of November 14, 2005, between NEWELL
RUBBERMAID INC., a corporation duly organized and validly existing under the
laws of the State of Delaware (together with its successors, the “Company”);
each of the lenders which is a signatory hereto (together with its successors
and permitted assigns, individually, a “Lender” and, collectively, the
“Lenders”); and JPMORGAN CHASE BANK, N.A., as administrative agent for the
Lenders (in such capacity, together with its successors in such capacity, the
“Administrative Agent”).
          The Company has requested that the Lenders make loans to it and the
other Borrowers (as hereinafter defined) in an aggregate principal amount not
exceeding $750,000,000 at any one time outstanding. The Lenders are prepared to
make such loans upon the terms and conditions hereof, and, accordingly, the
parties agree as follows:
          SECTION 1. DEFINITIONS AND ACCOUNTING MATTERS.
          1.01 Certain Defined Terms.
          As used herein, the following terms shall have the following meanings
(all terms defined in this Section 1 or in other provisions of this Agreement in
the singular to have the same meanings when used in the plural and vice versa):
          “Additional Commitment Lender” shall have the meaning assigned to that
term in Section 2.12.
          “Adjusted LIBO Rate” shall mean, for any LIBO Rate Loan for any
Interest Period, a rate per annum (rounded upwards, if necessary, to the nearest
1/16 of 1%) determined by the Administrative Agent to be equal to the LIBO Rate
for the Interest Period for such Loan divided by 1 minus the Reserve Requirement
for such Loan for such Interest Period.
          “Administrative Agent’s Account” shall mean, in respect of any
Currency, such account as the Administrative Agent shall designate in a notice
to the Company and the Lenders.
          “Administrative Questionnaire” shall mean an Administrative
Questionnaire in the form supplied by the Administrative Agent.
          “Affiliate” shall mean, with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.
          “Alternative Currency” shall mean at any time (a) Euros and (b) any
currency (other than Dollars and Euros) so long as at such time, (i) such
currency is dealt with in the London interbank deposit market, (ii) such
currency is freely transferable and convertible into Dollars in the London
foreign exchange market and (iii) no central bank or other governmental
authorization in the country of issue of such currency is required to permit use
of such currency by any Lender for making any Loan hereunder and/or to permit
the relevant Borrower to borrow
Credit Agreement



--------------------------------------------------------------------------------



 



- 2 -

and repay the principal thereof and to pay the interest thereon, unless such
authorization has been obtained and is in full force and effect.
          “Applicable Facility Fee Rate”, “Applicable Margin” and “Additional
Margin” shall mean, during any period when the Rating is at one of the Rating
Groups specified below, the percentage set forth below opposite the reference to
such fee or to the relevant Type of Committed Loan:

                                                      Rating   Rating   Rating  
Rating   Rating   Rating     Group   Group   Group   Group   Group   Group     I
  II   III   IV   V   VI
Applicable Facility
Fee Rate
    0.06 %     0.07 %     0.08 %     0.10 %     0.125 %     0.20 %
 
                                               
Applicable Margin for
Committed LIBOR Loans
    0.19 %     0.23 %     0.27 %     0.40 %     0.525 %     0.70 %
 
                                               
Applicable Margin for
Base Rate Loans
    0 %     0 %     0 %     0 %     0 %     0 %
 
                                               
Additional Margin
(Utilization > 50%)
    0.10 %     0.10 %     0.10 %     0.10 %     0.10 %     0.10 %

Any change in the Applicable Facility Fee Rate, the Applicable Margin or the
Additional Margin by reason of a change in the Moody’s Rating, the Standard &
Poor’s Rating or the Fitch Rating shall become effective on the date of
announcement or publication by the respective Rating Agency of a change in such
Rating or, in the absence of such announcement or publication, on the effective
date of such changed rating.
          “Applicable Lending Office” shall mean for each Lender and for each
Type and Currency of Loan the lending office of such Lender (or of an Affiliate
of such Lender) designated for such Type and Currency of Loan in the
Administrative Questionnaire submitted by such Lender or such other office of
such Lender (or of an Affiliate of such Lender) as such Lender may from time to
time specify to the Administrative Agent and the Company.
          “Applicable Percentage” shall mean, with respect to any Lender, the
percentage of the total Commitments represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.
          “Approved Designated Borrower” shall mean (i) any Domestic Subsidiary
that is a Wholly-Owned Subsidiary of the Company as to which a Designation
Letter has been delivered to the Administrative Agent and as to which a
Termination Letter shall not have been
Credit Agreement



--------------------------------------------------------------------------------



 



- 3 -

delivered to the Administrative Agent, which Subsidiary has been approved as a
borrower hereunder by all of the Lenders, all in accordance with Section 2.05,
and (ii) for the purposes of Section 5.06, also the Company.
          “Approved Fund” shall mean any Person (other than a natural person)
that is engaged in making, purchasing, holding or investing in bank loans and
similar extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
          “Assignment and Assumption” shall mean an assignment and assumption
entered into by a Lender and an assignee (with the consent of any party whose
consent is required by Section 12.05), and accepted by the Administrative Agent,
in the form of Exhibit F or any other form approved by the Administrative Agent.
          “Assuming Lender” shall have the meaning assigned to that term in
Section 2.06(d)(i).
          “Assumption Agreement” shall mean an assumption agreement entered into
by the Company and an Assuming Lender pursuant to Section 2.06(d), and accepted
by the Administrative Agent, in the form of Exhibit G or any other form approved
by the Administrative Agent.
          “Bankruptcy Code” means the United States Bankruptcy Code of 1978, as
amended from time to time.
          “Base Rate” shall mean, with respect to any Base Rate Loan, for any
day, the higher of (a) the Federal Funds Rate for such day plus 1/2 of 1% and
(b) the Prime Rate for such day.
          “Base Rate Loans” shall mean Loans which bear interest based upon the
Base Rate.
          “Borrowers” shall mean the Company, each Approved Designated Borrower
and each Designated Borrower.
          “Business Day” shall mean any day (a) that is not a Saturday, Sunday
or other day on which commercial banks are authorized or required to close in
New York City, (b) if such day relates to the giving of notices or quotes in
connection with a LIBOR Auction or to a borrowing of, a payment or prepayment of
principal of or interest on, Conversion of or into, or an Interest Period for, a
LIBO Rate Loan or a notice by the Company with respect to any such borrowing,
payment, prepayment, Conversion or Interest Period, also on which dealings in
deposits are carried out in the London interbank market and (c)(i) if such day
relates to the date on which the LIBO Rate is determined under this Agreement
for the Interest Period of any Loan denominated in Euros, that is also a TARGET
Day or (ii) if such day relates to a borrowing of, a payment or prepayment of
principal of or interest on, or an Interest Period for, any Loan denominated in
an Alternative Currency (other than Euros), or a notice by the Company with
respect to any such
Credit Agreement



--------------------------------------------------------------------------------



 



- 4 -

borrowing, payment, prepayment or Interest Period, also a day commercial banks
and the London foreign exchange market settle payments for such Alternative
Currency in the principal finance center where such currency is cleared and
settled (as determined by the Administrative Agent).
          “Capital Lease Obligations” shall mean, as to any Person, the
obligations of such Person to pay rent or other amounts under a lease of (or
other agreement conveying the right to use) real and/or personal property which
obligations are required to be classified and accounted for as a capital lease
on a balance sheet of such Person under GAAP (including Statement of Financial
Accounting Standards No. 13 of the Financial Accounting Standards Board) and,
for purposes of this Agreement, the amount of such obligations shall be the
capitalized amount thereof, determined in accordance with GAAP (including such
Statement No. 13).
          “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.
          “Commitment” shall mean, as to each Lender, the obligation of such
Lender to make Committed Loans and to acquire participations in Letters of
Credit in an aggregate amount at any one time outstanding equal to the amount
set opposite such Lender’s name on Annex I hereto under the caption
“Commitment”, or in the Assignment and Assumption, an Assumption Agreement or
any agreement entered into under Section 2.12 pursuant to which such Lender
shall have assumed its Commitment, as applicable (as the same may be reduced or
increased from time to time pursuant to this Agreement). The original aggregate
principal amount of the Commitments is $750,000,000.
          “Commitment Termination Date” shall mean November 14, 2010; provided
that, if such date is not a Business Day, the Commitment Termination Date shall
be the next preceding Business Day ), subject to extension (in the case of each
Lender consenting thereto) as provided in Section 2.12.
          “Commitment Utilization Day” shall mean (a) so long as the Commitments
are in effect, each day that the sum of the aggregate outstanding principal
amount of the Committed Loans and the aggregate LC Exposures exceeds 50% of the
sum of the Commitments and (b) following the termination of the Commitments
hereunder, each day on which any Loans are outstanding hereunder.
          “Committed Credit Exposure” shall mean, with respect to any Lender at
any time, the sum of the outstanding principal amount of such Lender’s Committed
Loans and its LC Exposure at such time.
          “Committed Loans” shall mean the loans provided for by Section 2.01.
          “Committed LIBOR Loans” shall mean Committed Loans the interest rates
on which are determined on the basis of Adjusted LIBO Rates.
          “Competitive Affiliate Loan” shall mean a Competitive Loan to be made
by an Affiliate of a Lender pursuant to Section 2.03(h).
Credit Agreement



--------------------------------------------------------------------------------



 



- 5 -

          “Competitive Bid” shall have the meaning assigned to that term in
Section 2.03(c)(i).
          “Competitive Bid Rate” shall have the meaning assigned to that term in
Section 2.03(c)(ii)(D).
          “Competitive Bid Request” shall have the meaning assigned to that term
in Section 2.03(b).
          “Competitive Borrowing” shall have the meaning assigned to that term
in Section 2.03(b).
          “Competitive LIBOR Loans” shall mean Competitive Loans the interest
rates on which are determined on the basis of Adjusted LIBO Rates pursuant to a
LIBOR Auction.
          “Competitive Loan Limit” shall have the meaning assigned to that term
in Section 2.03(c)(ii).
          “Competitive Loans” shall mean the loans provided for by Section 2.03.
          “Consolidated EBITDA” shall mean, for any period, Consolidated Net
Income for such period plus, without duplication and to the extent deducted in
determining such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or writeoff of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Loans), (c) depreciation and
amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs and (e) any extraordinary, unusual
or non-recurring charges or losses, and minus, to the extent included in
determining such Consolidated Net Income for such period, the sum of
(a) interest income, (b) any extraordinary, unusual or non-recurring income or
gains (including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, gains on the sales of
assets outside of the ordinary course of business) and (c) any other non-cash
income, all as determined on a consolidated basis.
          “Consolidated Interest Expense” shall mean, for any period and without
duplication, total interest expense (including that attributable to Capital
Lease Obligations) of the Company and its Subsidiaries for such period with
respect to all outstanding Indebtedness of the Company and its Subsidiaries
accrued or capitalized during such period (whether or not actually paid during
such period) (including all commissions, discounts and other fees and charges
owed with respect to standby letters of credit and bankers’ acceptance financing
and net costs under Swap Agreements in respect of interest rates to the extent
such net costs are allocable to such period in accordance with GAAP), but
excluding any interest expense for such period relating to quarterly or monthly
income preferred securities, quarterly income capital securities or other
similar securities.
          “Consolidated Net Income” shall mean, for any period, the consolidated
net income (or loss) of the Company and its Subsidiaries, determined on a
consolidated basis in
Credit Agreement



--------------------------------------------------------------------------------



 



- 6 -

accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of the
Company or is merged into or consolidated with the Company or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Company) in which the Company or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by the
Company or such Subsidiary in the form of dividends or similar distributions and
(c) the undistributed earnings of any Subsidiary of the Company to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of any security issued by
the Company or any of its Subsidiaries or of any agreement, instrument or other
undertaking to which the Company or any of its Subsidiaries is a party or by
which any of them or their respective property is bound (other than under any
Credit Document) or Requirement of Law applicable to such Subsidiary.
          “Control” shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.
          “Convert”, “Conversion” and “Converted” shall refer to a conversion
pursuant to Section 2.11(b) of one Type of Committed Loans into the other Type
of Committed Loans, which may be accompanied by a transfer by a Lender (at its
sole discretion) of a Committed Loan from one Applicable Lending Office to
another).
          “Continue”, “Continuation” and “Continued” shall refer to a
continuation pursuant to Section 2.11(b) of a Committed LIBOR Loan from one
Interest Period to the next Interest Period.
          “Credit Documents” shall mean this Agreement, the Notes, if any, each
Designation Letter and each Termination Letter.
          “Credit Extension” shall mean the making of any Loan or the issuance,
amendment, renewal or extension of any Letter of Credit hereunder.
          “Currency” shall mean Dollars or any Alternative Currency.
          “Default” shall mean an Event of Default or an event which with notice
or lapse of time or both would become an Event of Default.
          “Designated Borrower” shall mean any Wholly-Owned Subsidiary of the
Company as to which a Designation Letter has been delivered to the
Administrative Agent and as to which a Termination Letter shall not have been
delivered to the Administrative Agent in accordance with Section 2.05; and the
term “Designated Borrower” shall include any Approved Designated Borrower. As of
the Effective Date, there are no Designated Borrowers hereunder.
          “Designation Letter” shall have the meaning assigned to that term in
Section 2.05(a).
Credit Agreement



--------------------------------------------------------------------------------



 



- 7 -

          “Determination Date” shall mean, for any Disposition, the last day of
the fiscal quarter ending on or immediately preceding the date of such
Disposition.
          “Disposition” shall have the meaning assigned to that term in
Section 8.07(vi).
          “Disposition Period” shall mean, for any Disposition, a period of
twelve months ending on the date of such Disposition.
          “Dollar Equivalent” shall mean, with respect to any Loan denominated
in an Alternative Currency, the amount of Dollars that would be required to
purchase the amount of the Alternative Currency of such Loan on the date such
Loan is requested (or, (a) in the case of Competitive Loans, the date of the
related Competitive Bid Request and (b) in the case of any redenomination under
Section 3.03, on the date of such redenomination), based upon the arithmetic
mean (rounded upwards, if necessary, to the nearest 1/100 of 1%), as determined
by the Administrative Agent, of the spot selling rate at which the Reference
Banks offer to sell such Alternative Currency for Dollars in the London foreign
exchange market at approximately 11:00 a.m. London time for delivery two
Business Days later.
          “Dollars” and “$” shall mean lawful money of the United States of
America.
          “Domestic Subsidiary” shall mean any Subsidiary of the Company that is
incorporated under the laws of the United States of America or any State thereof
or the District of Columbia.
          “Effective Date” shall mean the date on which the conditions specified
in Section 6.01 are satisfied (or waived in accordance with Section 12.04).
          “Environmental Affiliate” shall mean, as to any Person, any other
Person whose liability (contingent or otherwise) for any Environmental Claim
such Person may have retained, assumed or otherwise become liable (contingently
or otherwise), whether by contract, operation of law or otherwise; provided that
each Subsidiary of such Person, and each former Subsidiary or division of such
Person transferred to another Person, shall in any event be an “Environmental
Affiliate” of such Person.
          “Environmental Claim” shall mean, with respect to any Person, any
notice, claim, demand or other communication (whether written or oral) by any
other Person alleging or asserting liability of such Person for investigatory
costs, cleanup costs, governmental response costs, damages to natural resources
or other Property, personal injuries, fines or penalties arising out of, based
on or resulting from (a) the presence, or release into the environment, of any
hazardous material at any location, whether or not owned by such Person, or
(b) circumstances forming the basis of any violation, or alleged violation, of
any Environmental Law.
          “Environmental Laws” shall mean any and all Federal, state, local and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges, releases or threatened releases of pollutants, contaminants,
chemicals or industrial, toxic or hazardous substances or wastes into the
Credit Agreement



--------------------------------------------------------------------------------



 



- 8 -

environment, including, without limitation, ambient air, surface water, ground
water or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, chemicals or industrial, toxic or hazardous substances
or wastes.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time.
          “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated) that, together with the Company, is treated as a single employer
under Section 414(b) or (c) of the Code, or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
          “Euro” shall mean the single currency of Participating Member States
of the European Union.
          “Event of Default” shall have the meaning assigned to that term in
Section 9.
          “Extension Date” shall have the meaning assigned to that term in
Section 2.12.
          “Extension Request” shall have the meaning assigned to that term in
Section 2.12.
          “Federal Funds Rate” shall mean, for any day, the weighted average
(rounded upwards, if necessary, to the nearest 1/100th of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers on such day as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day, provided
that (i) if the day for which such rate is to be determined is not a Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Business Day as so published on the next succeeding
Business Day, and (ii) if such rate is not so published for any day, the Federal
Funds Rate for such day shall be the average (rounded upwards, if necessary, to
the next 1/100th of 1%) of the quotations for such day for transactions received
by the Administrative Agent from three Federal funds brokers of recognized
standing selected by it.
          “Fitch” shall mean Fitch Investors Services, Inc. or any successor
thereto.
          “Fitch Rating” shall mean, as of any date, the rating most recently
published by Fitch relating to the unsecured, long-term, senior debt securities
of the Company.
          “Foreign Currency Equivalent” shall mean, with respect to any amount
in Dollars, the amount of any Alternative Currency that could be purchased with
such amount of Dollars using the reciprocal of foreign exchange rate(s)
specified in the definition of the term “Dollar Equivalent”, as determined by
the Administrative Agent.
          “Foreign Subsidiary” shall mean any Subsidiary of the Company that is
not a Domestic Subsidiary.
Credit Agreement



--------------------------------------------------------------------------------



 



- 9 -

          “GAAP” shall mean generally accepted accounting principles applied on
a basis consistent with those which, in accordance with the last sentence of
Section 1.02(a), are to be used in making the calculations for purposes of
determining compliance with the provisions of this Agreement.
          “Governmental Authority” shall mean any nation or government, any
state or other political subdivision thereof, any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative functions
of or pertaining to government, any securities exchange and any self-regulatory
organization.
          “Guarantee” of any Person shall mean any guarantee, endorsement,
contingent agreement to purchase or to furnish funds for the payment or
maintenance of, or any other contingent liability on or with respect to, the
Indebtedness, other obligations, net worth, working capital or earnings of any
other Person (including, without limitation, the liability of such Person in
respect of the Indebtedness of any partnership of which such Person is a general
partner), or the guarantee by such Person of the payment of dividends or other
distributions upon the stock of any other Person, or the agreement by such
Person to purchase, sell or lease (as lessee or lessor) property, products,
materials, supplies or services primarily for the purpose of enabling any other
Person to make payment of its obligations or to assure a creditor against loss,
and the verb “Guarantee” shall have a correlative meaning, provided that the
term “Guarantee” shall not include endorsements for collection or deposits in
the ordinary course of business.
          “Increasing Lender” shall have the meaning assigned to that term in
Section 2.06(d)(i).
          “Indebtedness” shall mean, as to any Person at any date (without
duplication): (i) indebtedness created, issued, incurred or assumed by such
Person for borrowed money or evidenced by bonds, debentures, notes or similar
instruments; (ii) all obligations of such Person to pay the deferred purchase
price of property or services, excluding, however, trade accounts payable (other
than for borrowed money) arising in, and accrued expenses incurred in, the
ordinary course of business of such Person so long as such trade accounts
payable are paid within 120 days of the date the respective goods are delivered
or the services are rendered; (iii) all Indebtedness of others secured by a Lien
on any asset of such Person, whether or not such Indebtedness is assumed by such
Person; (iv) all Indebtedness of others Guaranteed by such Person; (v) all
Capital Lease Obligations; (vi) reimbursement obligations of such Person
(whether contingent or otherwise) in respect of bankers acceptances, surety or
other bonds and similar instruments (other than commercial, standby or
performance letters of credit); (vii) unpaid reimbursement obligations of such
Person (other than contingent obligations) in respect of commercial, standby or
performance letters of credit; and (viii) debt securities or obligations
(including preferred debt securities) issued in connection with Permitted
Securitizations included as indebtedness in accordance with GAAP on a
consolidated balance sheet of such Person.
          “Interest Coverage Ratio” shall mean, as at any date of determination
thereof, the ratio of (a) Consolidated EBITDA for the period of four consecutive
fiscal quarters ending on or most recently ended prior to such date to
(b) Consolidated Interest Expense for such period.
Credit Agreement



--------------------------------------------------------------------------------



 



- 10 -

          “Interest Period” shall mean:
(a) with respect to any Committed LIBOR Loan, each period commencing on the date
such Committed LIBOR Loan is made or Converted from a Committed Loan of another
Type or the last day of the next preceding Interest Period for such Loan and
ending on the numerically corresponding day in the first, second, third or sixth
calendar month thereafter, as the Company (on its own behalf and on behalf of
any other Borrower) may select as provided in Section 2.02, except that each
Interest Period that commences on the last Business Day of a calendar month (or
on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month;
(b) with respect to any Set Rate Loan, the period commencing on the date such
Set Rate Loan is made and ending on any Business Day up to 180 days thereafter,
as the Company may select as provided in Section 2.03(b); and
(c) with respect to any Competitive LIBOR Loan, the period commencing on the
date such Competitive LIBOR Loan is made and ending on the numerically
corresponding day in the first, second, third or sixth calendar month
thereafter, as the Company may select as provided in Section 2.03(b), except
that each Interest Period which commences on the last Business Day of a calendar
month (or any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month.
Notwithstanding the foregoing: (i) if any Interest Period would otherwise
commence before and end after the Commitment Termination Date, such Interest
Period shall not be available hereunder; (ii) each Interest Period which would
otherwise end on a day which is not a Business Day shall end on the next
succeeding Business Day (or, in the case of an Interest Period for any LIBO Rate
Loans, if such next succeeding Business Day falls in the next succeeding
calendar month, on the next preceding Business Day); and (iii) notwithstanding
clause (i) above, no Interest Period for any LIBO Rate Loans shall have a
duration of less than one month and, if the Interest Period for any such Loans
would otherwise be a shorter period, such Loans shall not be available
hereunder.
          “Issuing Bank” shall mean Bank of America, N.A., BNP Paribas and/or
any other Lender acceptable to the Administrative Agent and the Company that has
agreed to issue Letters of Credit hereunder, in its capacity as an issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.04(i). Each Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by its respective Affiliates, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.
          “JPMCB” shall mean JPMorgan Chase Bank, N.A.
          “Jurisdiction” shall mean, with respect to any Borrower, the country
or countries (including any political subdivision or taxing authority thereof or
therein) under whose laws such Borrower is organized or where such Borrower is
domiciled, resident or licensed or otherwise
Credit Agreement



--------------------------------------------------------------------------------



 



- 11 -

qualified to do business or where any significant part of the Property of such
Borrower is located.
          “LC Disbursement” shall mean a payment made by an Issuing Bank
pursuant to a Letter of Credit.
          “LC Exposure” shall mean, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit            at such time plus
(b) the aggregate amount of all LC Disbursements that have not yet been
reimbursed by or on behalf of the Company at such time. The LC Exposure of any
Lender at any time shall be its Applicable Percentage of the total LC Exposure
at such time.
          “Lender Affiliate” shall have the meaning assigned to that term in
Section 2.03(h).
          “Letter of Credit” shall mean any standby letter of credit issued
pursuant to this Agreement.
          “LIBO Rate” shall mean, for any Interest Period for any LIBO Rate
Loan, the rate for deposits in the relevant Currency with a maturity comparable
to such Interest Period commencing on the first day of such Interest Period
appearing on Page 3750 of the Telerate Service (or on any successor or
substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page for such Service, as determined by the Administrative Agent, with
written notice to the Company, from time to time for purposes of providing
quotations of interest rates applicable to such Currency deposits in the London
interbank market) at approximately 11:00 a.m., London time, on the Quotation
Date for such Currency; provided that the LIBO Rate for any LIBO Rate Loan
denominated in Pounds Sterling for any Interest Period shall be increased by any
Mandatory Costs (but only to the extent applicable to any Lender). In the event
that such rate is not available for any reason, the LIBO Rate shall mean, with
respect to such LIBO Rate Loan for such Interest Period, the rate at which
deposits of $1,000,000 (or, in the case where a LIBO Rate Loan is a Currency
other than Dollars, the Foreign Currency Equivalent thereof) and for a maturity
comparable to such Interest Period are offered by the Reference Banks to leading
banks in the London interbank market as of the 11:00 a.m., London time, on the
Quotation Date for such Currency; provided that (i) if any Reference Bank is not
participating in any borrowing of LIBO Rate Loans, the LIBO Rate for such Loans
shall be determined by reference to the amount of the Loan which such Reference
Bank would have made had it been participating in such Loans, (ii) in
determining the LIBO Rate with respect to any Competitive LIBOR Loan, each
Reference Bank shall be deemed to have made a Competitive LIBOR Loan in an
amount equal to $1,000,000, (iii) each Reference Bank agrees to use its best
efforts to furnish timely information to the Administrative Agent for purposes
of determining the LIBO Rate and (iv) if any Reference Bank does not furnish
such timely information for determination of the LIBO Rate, the Administrative
Agent shall determine such interest rate on the basis of timely information
furnished by the remaining Reference Banks.
          “LIBO Rate Loans” shall mean Committed LIBOR Loans and Competitive
LIBOR Loans.
Credit Agreement



--------------------------------------------------------------------------------



 



- 12 -

          “LIBOR Auction” shall mean a solicitation of Competitive Bids setting
forth Margins based on the Adjusted LIBO Rate pursuant to Section 2.03.
          “Lien” shall mean, with respect to any asset, any mortgage, lien,
pledge, charge, security interest or encumbrance of any kind in respect of such
asset. For the purposes of this Agreement, the Company or any Subsidiary shall
be deemed to own subject to a Lien any asset which it has acquired or holds
subject to the interest of a vendor or lessor under any conditional sale
agreement, capital lease or other title retention agreement relating to such
asset.
          “Loans” shall mean Committed Loans and Competitive Loans.
          “Majority Lenders” shall mean, at any time, Lenders having Committed
Credit Exposures and unused Commitments representing at least 51% of the sum of
the total Committed Credit Exposures and unused Commitments at such time;
provided that, for purposes of declaring the Loans to be due and payable
pursuant to Section 9, and for all purposes after the Loans become due and
payable pursuant to Section 9 or the Commitments expire or terminate, the
outstanding Competitive Loans of the Lenders shall be included in their
respective Committed Credit Exposures in determining the Majority Lenders.
          “Mandatory Cost” shall mean, with respect to any Lender, the cost, if
any, imputed to such Lender of compliance with the cash ratio and special
deposit requirements of the Bank of England and/or the banking supervision or
other costs imposed by the Financial Services Authority during the relevant
period, as determined by the Bank of England and/or Financial Services Authority
during such relevant period.
          “Margin” shall have the meaning assigned to that term in
Section 2.03(c)(ii)(C).
          “Material Adverse Effect” shall mean a material adverse effect on
(i) the consolidated financial condition, operations, business or prospects of
the Company and its Subsidiaries (taken as a whole), (ii) the ability of the
Company or any Approved Designated Borrower that is a Significant Subsidiary to
perform its obligations under any of the Credit Documents to which it is a party
or (iii) the validity or enforceability of any of the Credit Documents.
          “Moody’s” shall mean Moody’s Investors Service, Inc. or any successor
thereto.
          “Moody’s Rating” shall mean, as of any date, the rating most recently
published by Moody’s relating to the unsecured, long-term, senior debt
securities of the Company.
          “Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
          “Net Worth” shall mean, at any time, the consolidated stockholders’
equity of the Company and its Subsidiaries determined on a consolidated basis
without duplication in accordance with GAAP.
Credit Agreement



--------------------------------------------------------------------------------



 



- 13 -

          “Non-Strategic Property” shall mean (a) Property related to the
Company’s Newell Cookware Europe business and (b) Property acquired as part of
the acquisition of a business that is designated by resolution of the Board of
Directors of the Company adopted no later than six months after such acquisition
as non-strategic Property.
          “Notes” shall mean the promissory notes provided for by
Section 2.10(d).
          “Obligor” shall mean the Company, in its capacity as a Borrower
hereunder and in its capacity as a guarantor of Loans made to any other Borrower
under Section 11, and each other Borrower.
          “PBGC” shall mean the Pension Benefit Guaranty Corporation or any
entity succeeding to any or all its functions under ERISA.
          “Participating Member State” shall mean any member of the European
Union that adopts or has adopted the Euro as its lawful currency in accordance
with the legislation of the European Union relating to the European Monetary
Union.
          “Permitted Securitization” shall mean any transaction or series of
transactions that may be entered into by the Company or any of its Subsidiaries
pursuant to which the Company or such Subsidiary, as the case may be, may sell,
convey or otherwise transfer, or grant a security interest in, any receivables
(whether now existing or arising in the future) of the Company or any of its
Subsidiaries and any assets related thereto, including all collateral securing
such receivables, all contracts and all guarantees or other obligations in
respect of such receivables and the proceeds of such receivables; provided that
(a) there shall be no recourse under such securitization to the Company or any
of its other Subsidiaries other than pursuant to Standard Securitization
Undertakings and (b) the Administrative Agent shall be reasonably satisfied that
the terms of such securitization are in compliance with the terms of this
Agreement.
          “Person” shall mean an individual, a corporation, a company, a limited
liability company, a voluntary association, a partnership, a trust, an
unincorporated organization or a government or any agency, instrumentality or
political subdivision thereof.
          “Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) which is or was established, sponsored, maintained or
contributed to, by the Company or any ERISA Affiliate and is or was subject to
the provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA.
          “Post-Default Rate” shall mean, in respect of any principal of any
Loan or any other amount payable by any Borrower under this Agreement or any
Note which is not paid when due (whether at stated maturity, by acceleration or
otherwise), a rate per annum during the period commencing on the due date until
such amount is paid in full equal to the sum of 2% plus the Base Rate as in
effect from time to time plus the Applicable Margin for Base Rate Loans
(provided that, if such amount in default is principal of a LIBO Rate Loan or a
Set Rate Loan and the due date is a day other than the last day of the Interest
Period therefor, the “Post-Default Rate” for such principal shall be, for the
period commencing on the due date and ending on the
Credit Agreement



--------------------------------------------------------------------------------



 



- 14 -

last day of the Interest Period therefor, 2% above the interest rate for such
Loan as provided in Section 3.02 and, thereafter, the rate provided for above in
this definition).
          “Pounds Sterling” shall mean lawful money of England.
          “Prime Rate” shall mean the rate of interest publicly announced from
time to time by JPMCB as its prime rate in effect at the Principal Office.
          “Principal Office” shall mean the principal office of JPMCB, located
on the date hereof at 270 Park Avenue, New York, New York 10017.
          “Property” shall mean any right or interest in or to property of any
kind whatsoever, whether real, personal or mixed and whether tangible or
intangible (including, without limitation, shares of capital stock).
          “Quarterly Dates” shall mean the last Business Day of each March,
June, September and December, the first of which shall be the first such day
after the Effective Date.
          “Quotation Date” shall mean, for any Interest Period, (a) for any
Currency other than Pounds Sterling, the date two Business Days prior to the
commencement of such Interest Period and (b) for Pounds Sterling, the first day
of such Interest Period, provided that if market practice differs in the
relevant interbank market for any Currency, the “Quotation Date” for such
Currency shall be determined by the Administrative Agent in accordance with
market practice in the relevant interbank market (and if quotations would
normally be given by leading banks in the relevant interbank market on more than
one day, the “Quotation Date” shall be the last of such days).
          “Rating” shall mean the Moody’s Rating, the Standard & Poor’s Rating
or the Fitch Rating.
          “Rating Agency” shall mean Moody’s, Standard & Poor’s or Fitch.
          “Rating Group I” shall mean any two of the following: the Moody’s
Rating is at or above A2, the Standard & Poor’s Rating is at or above A or the
Fitch Rating is at or above A; “Rating Group II” shall mean (a) any two of the
following: the Moody’s Rating is at or above A3, the Standard & Poor’s Rating is
at or above A- or the Fitch Rating is at or above A- and (b) Rating Group I is
not in effect; “Rating Group III” shall mean (a) any two of the following: the
Moody’s Rating is at or above Baa1, the Standard & Poor’s Rating is at or above
BBB+ or the Fitch Rating is at or above BBB+ and (b) neither Rating Group I nor
Rating Group II is in effect; “Rating Group IV” shall mean (a) any two of the
following: the Moody’s Rating is at or above Baa2, the Standard & Poor’s Rating
is at or above BBB or the Fitch Rating is at or above BBB and (b) neither Rating
Group I, Rating Group II nor Rating Group III is in effect; “Rating Group V”
shall mean (a) any two of the following: the Moody’s Rating is at or above Baa3,
the Standard & Poor’s Rating is at or above BBB- or the Fitch Rating is at or
above BBB- and (b) neither Rating Group I, Rating Group II, Rating Group III nor
Rating Group IV is in effect; “Rating Group VI” shall mean none of Rating Group
I, Rating Group II, Rating Group III, Rating Group IV and Rating Group V is in
effect; provided that (i) if at any time the Company has two or three
Credit Agreement



--------------------------------------------------------------------------------



 



- 15 -

Ratings falling within two different Rating Groups that are one Rating Group
apart, the relevant Rating Group for purposes of determining the Applicable
Facility Fee Rate, the Applicable Margin and the Additional Margin shall be the
Rating Group for the higher of the Moody’s Rating (if any) or the Standard &
Poor’s Rating (if any), (ii) if at any time the Company has two or three Ratings
falling within different Rating Groups that are two or more Rating Groups apart,
the relevant Rating Group for purposes of determining the Applicable Facility
Fee Rate, the Applicable Margin and the Additional Margin shall be the Rating
Group that is one level above the Rating Group for the lower (or the lowest, as
the case may be) of such Ratings and (iii) for this purpose of this proviso,
Rating Group I is higher than Rating Group II, Rating Group II is higher than
Rating Group III, Rating Group III is higher than Rating Group IV, Rating Group
IV is higher than Rating Group V and Rating Group V is higher than Rating Group
VI).
          “Reference Banks” shall mean JPMCB and Bank of America, N.A.
          “Register” shall have the meaning assigned to that term in
Section 12.05.
          “Regulation D” shall mean Regulation D of the Board of Governors of
the Federal Reserve System (or any successor), as the same may be amended or
supplemented from time to time.
          “Regulatory Change” shall mean, with respect to any Lender, any change
after the date hereof (or, in the case of any Competitive LIBOR Loan, the date
of the Competitive Bid therefor), in United States Federal, state or foreign law
or regulations (including Regulation D) or the adoption or making after such
date of any interpretations, directives or requests applying to a class of banks
including such Lender of or under any United States Federal, state or foreign
law or regulations (whether or not having the force of law) by any court or
governmental or monetary authority charged with the interpretation or
administration thereof.
          “Requirement of Law” shall mean, as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
          “Reserve Requirement” shall mean, for any Interest Period for any LIBO
Rate Loan, the effective maximum rate at which reserves (including any marginal,
supplemental or emergency reserves) are required to be maintained during such
Interest Period under Regulation D by member banks of the Federal Reserve System
in New York City with deposits exceeding one billion Dollars against
“Eurocurrency liabilities” (as such term is used in Regulation D). Without
limiting the effect of the foregoing, the Reserve Requirement shall reflect any
other reserves required to be maintained by such member banks by reason of any
Regulatory Change against (i) any category of liabilities which includes
deposits by reference to which the LIBO Rate is to be determined or (ii) any
category of extensions of credit or other assets which includes LIBO Rate Loans.
          “Set Rate Auction” shall mean a solicitation of Competitive Bids
setting forth Competitive Bid Rates pursuant to Section 2.03.
Credit Agreement



--------------------------------------------------------------------------------



 



- 16 -

          “Set Rate Loans” shall mean Competitive Loans the interest rates on
which are determined on the basis of Competitive Bid Rates pursuant to a Set
Rate Auction.
          “Significant Subsidiary” shall mean, at any time, any Subsidiary of
the Company if the revenues of such Subsidiary and its Subsidiaries for the four
consecutive fiscal quarters of such Subsidiary most recently ended (determined
on a consolidated basis without duplication in accordance with GAAP and whether
or not such Person was a Subsidiary of the Company during all or any part of the
fiscal period of the Company referred to below) exceed an amount equal to 7-1/2%
of the revenues of the Company and its Subsidiaries for the four consecutive
fiscal quarters of the Company most recently ended (determined on a consolidated
basis without duplication in accordance with GAAP and including such Subsidiary
and its Subsidiaries on a pro forma basis if such Subsidiary was not a
Subsidiary of the Company).
          “Standard & Poor’s” shall mean Standard & Poor’s Ratings Services, or
any successor thereto.
          “Standard and Poor’s Rating” shall mean, as of any date, the rating
most recently published by Standard & Poor’s relating to the unsecured,
long-term, senior debt securities of the Company.
          “Standard Securitization Undertakings” shall mean representations,
warranties, covenants and indemnities entered into by the Company or any
Subsidiary that are reasonably customary in the non-recourse securitization of
receivables transactions.
          “Subsidiary” of any Person shall mean any corporation, partnership,
limited liability company or other entity of which at least a majority of the
outstanding shares of stock or other ownership interests having by the terms
thereof ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions of such corporation, partnership,
limited liability company or other entity (irrespective of whether or not at the
time stock or other ownership interests of any other class or classes of such
corporation, partnership, limited liability company or other entity shall have
or might have voting power by reason of the happening of any contingency) is at
the time directly or indirectly owned or controlled by such Person and/or one or
more of the Subsidiaries of such Person. “Wholly-Owned Subsidiary” shall mean
any such corporation, partnership, limited liability company or other entity of
which all such shares or other ownership interests, other than directors’
qualifying shares or shares held by nominees to satisfy any requirement as to
minimum number of shareholders, are so owned or controlled.
          “Swap Agreement” shall mean any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Company or any of its Subsidiaries shall be a “Swap
Agreement”.
Credit Agreement





--------------------------------------------------------------------------------



 



 - 17 -
          “TARGET Day” shall mean any day on which the Trans-European Automated
Real-time Gross Settlement Express Transfer payment system (or any successor
settlement system as determined by the Administrative Agent) is open for
settlement of payments in Euros.
          “Taxes” shall have the meaning assigned to that term in
Section 5.06(a).
          “Termination Letter” shall have the meaning assigned to that term in
Section 2.05(a).
          “Total Capital” shall mean the sum of (i) Net Worth plus (ii) Total
Indebtedness.
          “Total Consolidated Assets” shall mean, as at any time, the total of
all the assets appearing on a consolidated balance sheet of the Company and its
Subsidiaries determined in accordance with generally accepted accounting
principles applicable to the type of business in which the Company and such
Subsidiaries are engaged, and may be determined as of a date, selected by the
Company, not more than sixty days prior to the happening of the event for which
such determination is being made.
          “Total Indebtedness” shall mean, as at any time, the total
Indebtedness of the Company and its Subsidiaries determined on a consolidated
basis without duplication.
          “Type” shall have the meaning assigned to that term in Section 1.03.
          “Wholly-Owned Subsidiary” shall have the meaning assigned to that term
in the definition of the term “Subsidiary”.
          1.02 Accounting Terms and Determinations.
          (a) All accounting terms used herein shall be interpreted, and, unless
otherwise disclosed to the Lenders in writing at the time of delivery thereof in
the manner described in subsection (b) below, all financial statements and
certificates and reports as to financial matters required to be delivered to the
Lenders hereunder shall be prepared, in accordance with generally accepted
accounting principles applied on a basis consistent with those used in the
preparation of the latest financial statements furnished to the Lenders
hereunder after the date hereof (or, until such financial statements are
furnished, consistent with those used in the preparation of the financial
statements referred to in Section 7.02(a)). All calculations made for the
purposes of determining compliance with the terms of Sections 8.07(a)(vi), 8.10
and 8.11 shall, except as otherwise expressly provided herein, be made by
application of generally accepted accounting principles applied on a basis
consistent with those used in the preparation of the annual or quarterly
financial statements furnished to the Lenders pursuant to Section 8.01 (or,
until such financial statements are furnished, consistent with those used in the
preparation of the financial statements referred to in Section 7.02(a)) unless
(i) the Company shall have objected to determining such compliance on such basis
at the time of delivery of such financial statements or (ii) the Majority
Lenders shall so object in writing within 30 days after delivery of such
financial statements, in either of which events such calculations shall be made
on a basis consistent with those used in the preparation of the latest financial
statements as to which such objection shall
Credit Agreement



--------------------------------------------------------------------------------



 



- 18 -

not have been made (which, if objection is made in respect of the first
financial statements delivered under Section 8.01, shall mean the financial
statements referred to in Section 7.02(a)).
          (b) The Company shall deliver to the Lenders at the same time as the
delivery of any annual or quarterly financial statement under Section 8.01 (i) a
description in reasonable detail of any material variation between the
application of accounting principles employed in the preparation of such
statement and the application of accounting principles employed in the
preparation of the next preceding annual or quarterly financial statements as to
which no objection has been made in accordance with the last sentence of
subsection (a) above and (ii) reasonable estimates of the difference between
such statements arising as a consequence thereof.
          (c) To enable the ready and consistent determination of compliance
with the covenants set forth in Section 8, the Company shall not change the last
day of its fiscal year from December 31, or the last days of the first three
fiscal quarters in each of its fiscal years from March 31, June 30 and
September 30, respectively.
          1.03 Types of Loans.
          Loans hereunder are distinguished by “Type” and by “Currency”. The
“Type” of a Loan refers to whether such Loan is a Base Rate Loan, a Committed
LIBOR Loan, a Competitive LIBOR Loan or a Set Rate Loan, each of which
constitutes a Type. Loans may be identified by both Type and Currency.
          1.04 Terms Generally.
          The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”. The word “will” shall be construed to have
the same meaning and effect as the word “shall”. Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Sections, Annexes, Exhibits and
Schedules shall be construed to refer to Sections of, and Annexes, Exhibits and
Schedules to, this Agreement and (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
          1.05. Currencies; Currency Equivalents; Provisions Relating to
European Monetary Union.
          (a) At any time, any reference in the definition of the term
“Alternative Currency” or in any other provision of this Agreement to the
currency of any particular nation
Credit Agreement



--------------------------------------------------------------------------------



 



- 19 -

means the lawful currency of such nation at such time whether or not the name of
such currency is the same as it was on the date hereof. For purposes of
determining (i) whether the amount of any borrowing of Loans, together with all
other Loans then outstanding or to be borrowed at the same time as such
borrowing, would exceed the aggregate amount of the Commitments, (ii) the
aggregate unutilized amount of the Commitments and (iii) the aggregate
outstanding principal amount of the Loans, the outstanding principal amount of
any Loan that is denominated in any Alternative Currency shall be deemed to be
the Dollar Equivalent of the principal amount of such Loan determined as of the
date of such borrowing or thereafter as of the date such Loan is Converted or
Continued.
          (b) Wherever in this Agreement in connection with any Loan an amount,
such as a required minimum or multiple amount, is expressed in Dollars, but such
Loan is denominated in an Alternative Currency, such amount shall be the
relevant Foreign Currency Equivalent of such Dollar amount (rounded to the
nearest 1,000 units of such Alternative Currency), as determined by the
Administrative Agent.
          (c) Each obligation hereunder of any party hereto that is denominated
in the currency of a state that is not a Participating Member State on the date
hereof shall, effective from the date on which such state becomes a
Participating Member State, be redenominated in Euro in accordance with the
legislation of the European Union applicable to the European Monetary Union;
provided that, if and to the extent that any such legislation provides that any
such obligation of any such party payable within such Participating Member State
by crediting an account of the creditor can be paid by the debtor either in
Euros or such currency, such party shall be entitled to pay or repay such amount
either in Euros or in such currency. If the basis of accrual of interest or fees
expressed in this Agreement with respect to an Alternative Currency of any
country that becomes a Participating Member State after the date on which such
currency becomes an Alternative Currency shall be inconsistent with any
convention or practice in the interbank market for the basis of accrual of
interest or fees in respect of the Euro, such convention or practice shall
replace such expressed basis effective as of and from the date on which such
state becomes a Participating Member State; provided that, with respect to any
borrowing denominated in such currency that is outstanding immediately prior to
such date, such replacement shall take effect at the end of the Interest Period
therefor. Without prejudice to the respective liabilities of the Company to the
Lenders and the Lenders to the Company under or pursuant to this Agreement, each
provision of this Agreement shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time reasonably
specify to be necessary or appropriate to reflect the introduction or changeover
to the Euro in any country that becomes a Participating Member State after the
date hereof.
          SECTION 2. COMMITMENTS.
          2.01 Committed Loans.
          Each Lender severally agrees, on the terms of this Agreement, to make
loans to the Company and any Approved Designated Borrower in Dollars during the
period from and including the Effective Date to and including the Commitment
Termination Date in an aggregate principal amount at any one time outstanding up
to but not exceeding the amount of such
Credit Agreement



--------------------------------------------------------------------------------



 



- 20 -

Lender’s Commitment as then in effect. Subject to the terms of this Agreement,
during such period the Company and the Approved Designated Borrowers may borrow,
repay and reborrow the amount of the Commitments by means of Base Rate Loans and
Committed LIBOR Loans and may Convert Committed Loans of one Type into Committed
Loans of the other Type (as provided in Section 2.11(b)) or Continue Committed
LIBOR Loans (as provided in Section 2.11(b)); provided that the total Committed
Credit Exposures at any one time shall not exceed the total Commitments at such
time; and provided, further, that there may be no more than 30 different
Interest Periods for both Committed Loans and Competitive Loans outstanding at
the same time (for which purpose Interest Periods described in different
lettered clauses of the definition of the term “Interest Period” shall be deemed
to be different Interest Periods even if they are coterminous).
          2.02 Borrowings of Committed Loans.
          The Company (on its own behalf and on behalf of any other Approved
Designated Borrower) shall give the Administrative Agent (which shall promptly
notify the Lenders) notice of each borrowing hereunder of Committed Loans, which
notice shall be irrevocable and effective only upon receipt by the
Administrative Agent, shall specify with respect to the Committed Loans to be
borrowed (i) the aggregate amount to be borrowed, which shall be at least
$5,000,000 (or an integral multiple of $1,000,000 in excess thereof) in the case
of Base Rate Loans (provided that a Base Rate Loan may be in an aggregate amount
that is equal to the entire unused balance of the total Commitments or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.04(e)) and $5,000,000 in the case of Committed LIBOR Loans (or in
either case an integral multiple of $1,000,000 in excess thereof), (ii) the Type
and date (which shall be a Business Day) and (iii) (in the case of Committed
LIBOR Loans) the duration of the Interest Period therefor, and each such notice
shall be given not later than 11:00 a.m. New York time on the day which is not
less than the number of Business Days prior to the date of such borrowing
specified below opposite the Type of such Loans:

      Type   Number of Business Days Base Rate Loans   0 Committed LIBOR Loans  
3

Not later than 2:00 p.m. New York time on the date specified for each borrowing
of Committed Loans hereunder, each Lender shall, subject to Section 4.01(a),
make available the amount of the Committed Loan or Loans to be made by it on
such date to the Administrative Agent, at the Administrative Agent’s Account for
Dollars in immediately available funds, for account of the relevant Borrower,
provided that Base Rate Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.04(e) shall be remitted by the
Administrative Agent to the relevant Issuing Bank. The amount so received by the
Administrative Agent shall, subject to the terms and conditions of this
Agreement, promptly be made available to the relevant Borrower by depositing the
same, in immediately available funds, in an account of the relevant Borrower
designated by the Company.
Credit Agreement



--------------------------------------------------------------------------------



 



- 21 -

          2.03 Competitive Loans.
          (a) In addition to borrowings of Committed Loans, the Company (on its
own behalf and on behalf of any other Borrower) may, as set forth in this
Section 2.03, request the Lenders to make offers to make Competitive Loans to
such Borrower in Dollars or in any Alternative Currency. The Lenders may, but
shall have no obligation to, make such offers and such Borrower may, but shall
have no obligation to, accept any such offers in the manner set forth in this
Section 2.03. Competitive Loans may be Competitive LIBOR Loans or Set Rate
Loans, provided that there may be no more than 30 different Interest Periods for
both Committed Loans and Competitive Loans outstanding at the same time (for
which purpose Interest Periods described in different lettered clauses of the
definition of the term “Interest Period” shall be deemed to be different
Interest Periods even if they are coterminous). Competitive Loans shall not
constitute a utilization of the Commitments.
          (b) When any Borrower wishes to request offers to make Competitive
Loans, the Company (on its own behalf and on behalf of any other Borrower) shall
give the Administrative Agent (which shall promptly notify the Lenders) notice
in the form of Exhibit C hereto (a “Competitive Bid Request”) so as to be
received no later than 11:00 a.m. New York time on (x) the fifth Business Day
prior to the date of borrowing proposed therein in the case of a LIBOR Auction
or (y) the Business Day next preceding the date of borrowing proposed therein,
in the case of a Set Rate Auction, specifying:
(i) the name of the Borrower, the Currency of such borrowing and the proposed
date of such borrowing (a “Competitive Borrowing”), which shall be a Business
Day;
(ii) the aggregate amount of such Competitive Borrowing, which shall be at least
$5,000,000 or, in the case of Competitive Loans in an Alternative Currency, the
Foreign Currency Equivalent thereof, and in an integral multiple of $1,000,000
in excess thereof (or the Foreign Currency Equivalent thereof, as applicable);
(iii) the duration of the Interest Period applicable thereto; and
(iv) whether the Competitive Bids requested are to set forth a Margin or a
Competitive Bid Rate.
          The Company (on its own behalf and on behalf of any other Borrower)
may request offers to make Competitive Loans for up to 15 different Interest
Periods in a single Competitive Bid Request; provided that the request for each
separate Interest Period shall be deemed to be a separate Competitive Bid
Request for a separate Competitive Borrowing. Except as otherwise provided in
the preceding sentence, no Competitive Bid Request shall be given within five
Business Days of any other Competitive Bid Request.
          (c) (i) Any Lender may, by notice to the Administrative Agent in the
form of Exhibit D hereto (a “Competitive Bid”), submit an offer to make a
Competitive Loan in response to any Competitive Bid Request; provided that, if
the request under Section 2.03(b) specified more than one Interest Period, such
Lender may make a single submission containing a separate offer for each such
Interest Period and each such separate offer shall be deemed to be a separate
Credit Agreement



--------------------------------------------------------------------------------



 



- 22 -

Competitive Bid. Each Competitive Bid must be submitted to the Administrative
Agent not later than (x) 2:00 p.m. (or, in the case of Competitive Loans in an
Alternative Currency, 11:00 a.m.) New York time on the fourth Business Day prior
to the proposed date of borrowing, in the case of a LIBOR Auction or
(y) 11:00 a.m. New York time on the proposed date of borrowing, in the case of a
Set Rate Auction; provided that any Competitive Bid submitted by JPMCB (or its
Applicable Lending Office) may be submitted, and may only be submitted, if JPMCB
(or such Applicable Lending Office) notifies the Company of the terms of the
offer contained therein not later than (x) 1:00 p.m. (or, in the case of
Competitive Loans in an Alternative Currency, 10:00 a.m.) New York time on the
fourth Business Day prior to the proposed date of borrowing, in the case of a
LIBOR Auction or (y) 10:45 a.m. New York time on the proposed date of borrowing,
in the case of a Set Rate Auction. Subject to Sections 5.03 and 9, any
Competitive Bid so made shall be irrevocable except with the written consent of
the Administrative Agent given on the instructions of the Company.
          (ii) Each Competitive Bid shall specify:
     (A) the name of the Borrower, the Currency of such borrowing, the proposed
date of borrowing and the Interest Period therefor;
     (B) the principal amount of the Competitive Loan for which each such offer
is being made, which principal amount (x) may be greater than or less than the
Commitment of the quoting Lender, (y) must be at least $1,000,000 or, in the
case of a Competitive Loan in an Alternative Currency, the Foreign Currency
Equivalent thereof, and in an integral multiple of $1,000,000 (or the Foreign
Currency Equivalent thereof, as applicable), and (z) may not exceed the
principal amount of the Competitive Borrowing for which offers were requested;
     (C) in the case of a LIBOR Auction, the margin above or below the
applicable Adjusted LIBO Rate (the “Margin”) offered for each such Competitive
Loan, expressed as a percentage (rounded to the nearest 1/10,000th of 1%) to be
added to or subtracted from the applicable Adjusted LIBO Rate;
     (D) in the case of a Set Rate Auction, the rate of interest per annum
(rounded to the nearest 1/10,000th of 1%) (the “Competitive Bid Rate”) offered
for each such Competitive Loan; and
     (E) the identity of the quoting Lender.
No Competitive Bid shall contain qualifying, conditional or similar language or
propose terms other than or in addition to those set forth in the applicable
Competitive Bid Request and, in particular, no Competitive Bid may be
conditioned upon acceptance by the Company of all (or some specified minimum) of
the principal amount of the Competitive Loan for which such Competitive Bid is
being made; provided that the submission of any Lender containing more than one
Competitive Bid may be conditioned on the Company not accepting offers contained
in such submission that would result in such Lender making Competitive Loans
pursuant thereto in excess of a specified aggregate amount (the “Competitive
Loan Limit”).
Credit Agreement



--------------------------------------------------------------------------------



 



- 23 -

          (d) The Administrative Agent shall (x) in the case of a Set Rate
Auction, as promptly as practicable after the Competitive Bid is submitted (but
in any event not later than 11:15 a.m. New York time) or (y) in the case of a
LIBOR Auction, by 4:00 p.m. (or, in the case of Competitive Loans in an
Alternative Currency, noon) New York time on the day a Competitive Bid is
submitted, notify the Company (which will promptly notify the relevant Borrower
if it is not the Company) of the terms (i) of any Competitive Bid submitted by a
Lender that is in accordance with Section 2.03(c) and (ii) of any Competitive
Bid that amends, modifies or is otherwise inconsistent with a previous
Competitive Bid submitted by such Lender with respect to the same Competitive
Bid Request. Any such subsequent Competitive Bid shall be disregarded by the
Administrative Agent unless such subsequent Competitive Bid is submitted solely
to correct a manifest error in such former Competitive Bid. The Administrative
Agent’s notice to the Company shall specify (A) the aggregate principal amount
of the Competitive Borrowing for which offers have been received and (B) the
respective principal amounts and Margins or Competitive Bid Rates, as the case
may be, so offered by each Lender (identifying the Lender that made each
Competitive Bid).
          (e) Not later than (x) 11:00 a.m. New York time on the third Business
Day (or, in the case of Competitive Loans in an Alternative Currency, 2:00 p.m.
New York time on the fourth Business Day) prior to the proposed date of
borrowing, in the case of a LIBOR Auction or (y) 12:00 p.m. noon New York time
on the proposed date of borrowing, in the case of a Set Rate Auction, the
Company shall notify the Administrative Agent of its or the relevant Borrower’s,
if the Borrower is not the Company, acceptance or nonacceptance of the offers so
notified to the Company pursuant to Section 2.03(d) (which notice shall specify
the aggregate principal amount of offers from each Lender for each Interest
Period that are accepted; and the failure of the Company to give such notice by
such time shall constitute non-acceptance) and the Administrative Agent shall
promptly notify each affected Lender of the acceptance or non-acceptance of its
offers. The notice by the Administrative Agent shall also specify the aggregate
principal amount of offers for each Interest Period that were accepted. The
Company (on its own behalf and on behalf of any other Borrower) may accept any
Competitive Bid in whole or in part (provided that any Competitive Bid accepted
in part from any Lender shall be in an integral multiple of $1,000,000 or, in
the case of a Competitive Loan in an Alternative Currency, the Foreign Currency
Equivalent thereof (rounded to the nearest 1,000 units of such Alternative
Currency)); provided that:
(i) the aggregate principal amount of each Competitive Borrowing may not exceed
the applicable amount set forth in the related Competitive Bid Request;
(ii) the aggregate principal amount of each Competitive Borrowing shall be at
least $5,000,000 or, in the case of a borrowing of Competitive Loans in an
Alternative Currency, the Foreign Currency Equivalent thereof, and in an
integral multiple of $1,000,000 in excess thereof (or the Foreign Currency
Equivalent thereof, as applicable);
(iii) acceptance of offers may, subject to clause (v) below, only be made in
ascending order of Margins or Competitive Bid Rates, as the case may be;
provided that the Company need not accept on behalf of any Designated Borrower
the offer of any Lender if payment of the interest on the relevant Competitive
Loan would subject such
Credit Agreement



--------------------------------------------------------------------------------



 



- 24 -

Designated Borrower to the requirement of paying any additional amounts under
Section 5.06(a) or if such interest payment would be subject to greater
restrictions on deductibility for income tax purposes than the restriction
applicable to interest payments made to other Lenders whose offers are accepted;
(iv) the Company (on its own behalf and on behalf of any other Borrower) may not
accept any offer where the Administrative Agent has advised the Company that
such offer fails to comply with Section 2.03(c)(ii) or otherwise fails to comply
with the requirements of this Agreement (including, without limitation,
Section 2.03(a)); and
(v) the aggregate principal amount of each Competitive Borrowing from any Lender
may not exceed any applicable Competitive Loan Limit of such Lender.
If offers are made by two or more Lenders with the same Margins or Competitive
Bid Rates, as the case may be, for a greater aggregate principal amount than the
amount in respect of which offers are accepted for the related Interest Period,
the principal amount of Competitive Loans in respect of which such offers are
accepted shall be allocated by the Company among such Lenders as nearly as
possible (in an integral multiple of $1,000,000 or, in the case of a borrowing
of Competitive Loans in an Alternative Currency, the Foreign Currency Equivalent
thereof) in proportion to the aggregate principal amount of such offers.
Determinations by the Company of the amounts of Competitive Loans shall be
conclusive in the absence of manifest error.
          (f) Any Lender whose offer to make any Competitive Loan has been
accepted in accordance with the terms and conditions of this Section 2.03 shall,
not later than 2:00 p.m. New York time (in the case of Loans denominated in
Dollars) or 11:00 a.m. local time in the location of the Administrative Agent’s
Account (in the case of Loans denominated in an Alternative Currency) on the
date specified for the making of such Loan, make the amount of such Loan
available to the Administrative Agent at the Administrative Agent’s Account for
the Currency of such Loan in immediately available funds. The amount so received
by the Administrative Agent shall, subject to the terms and conditions of this
Agreement, promptly be made available to the relevant Borrower on such date by
depositing the same, in immediately available funds, in an account of the
relevant Borrower designated by the Company.
          (g) The amount of any Competitive Loan made by any Lender shall not
constitute a utilization of such Lender’s Commitment.
          (h) Subject to the terms and conditions of this Agreement, each
Foreign Subsidiary that is a Designated Borrower agrees that any Competitive
Loan to be made hereunder by any Lender that has an Affiliate (a “Lender
Affiliate”) in such Designated Borrower’s Jurisdiction may be satisfied by such
Lender Affiliate at its sole discretion (such Loans are hereinafter referred to
as “Competitive Affiliate Loans”). The Company and each Designated Borrower
hereby acknowledge and agree that any Lender Affiliate that makes a Competitive
Affiliate Loan shall have made such Loan in reliance upon, and shall be entitled
to the benefits of, this Agreement (including, without limitation, Section 11)
and shall be entitled to enforce rights hereunder in respect of such Loan as
fully as though it were a Lender party hereto.
Credit Agreement



--------------------------------------------------------------------------------



 



- 25 -

     2.04. Letters of Credit.
          (a) General. Subject to the terms and conditions set forth herein, the
Company may request the issuance of Letters of Credit denominated in Dollars for
its own account, in a form reasonably acceptable to the Administrative Agent and
each Issuing Bank, at any time and from time to time during the period from and
including the Effective Date to and including the Commitment Termination Date.
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Company to, or entered into by
the Company with, an Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.
          (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Company shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the relevant Issuing Bank) to the relevant
Issuing Bank and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the relevant
Issuing Bank, the Company also shall submit a letter of credit application on
such Issuing Bank‘s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
Company shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the LC Exposure shall not
exceed $100,000,000, (ii) the total Committed Credit Exposures shall not exceed
the total Commitments and (iii) if the Commitment Termination Date shall have
been extended pursuant to Section 2.12 with respect to some of but not all of
the Lenders, the portion of the LC Exposure attributable to Letters of Credit
with expiry dates after any Existing Commitment Termination Date (as defined in
Section 2.12) will not exceed the portion of the total Commitments represented
by the Commitments of the Lenders (including the Additional Commitment Lenders)
with respect to which the Commitment Termination Date shall have been extended
beyond such Existing Commitment Termination Date.
          (c) Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Commitment Termination Date; provided
that any Letter of Credit may provide for the automatic renewal thereof for
additional one-year periods so long as such automatic renewal does not extend
the expiration thereof beyond the date described in clause (ii); and provided,
further that no Letter of Credit may expire after the date that is five Business
Days prior to an Existing Commitment
Credit Agreement



--------------------------------------------------------------------------------



 



- 26 -

Termination Date in respect of any non-extending Lenders under Section 2.12 if,
after giving effect to such Letter of Credit, the total Commitments of the
extending Lenders (and any Additional Commitment Lenders) under Section 2.12 for
the period following such Existing Commitment Termination Date would be less
than the LC Exposure following such Existing Commitment Termination Date.
          (d) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the relevant Issuing Bank or the Lenders, such
Issuing Bank hereby grants to each Lender, and each Lender hereby acquires from
such Issuing Bank, a participation in such Letter of Credit equal to such
Lender‘s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of such Issuing Bank, such Lender‘s
Applicable Percentage of each LC Disbursement made by such Issuing Bank and not
reimbursed by the Company on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Company
for any reason. Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
          (e) Reimbursement. If an Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Company shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, New York City time, on the date that
such LC Disbursement is made, if the Company shall have received notice of such
LC Disbursement prior to 10:00 a.m., New York City time, on such date, or, if
such notice has not been received by the Company prior to such time on such
date, then not later than 12:00 noon, New York City time, on (i) the Business
Day that the Company receives such notice, if such notice is received prior to
10:00 a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Company receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
the Company may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.02 that such payment be financed with a
Base Rate Loan in an equivalent amount and, to the extent so financed, the
Company‘s obligation to make such payment shall be discharged and replaced by
the resulting Base Rate Loan. If the Company fails to make such payment when
due, the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Company in respect thereof and such
Lender‘s Applicable Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Company, in the same manner as
provided in Section 2.02 with respect to Committed Loans made by such Lender
(and Section 4.04 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the relevant
Issuing Bank the amounts so received by it from the Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Company pursuant to
this paragraph, the
Credit Agreement



--------------------------------------------------------------------------------



 



- 27 -

Administrative Agent shall distribute such payment to the relevant Issuing Bank
or, to the extent that Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to such Lenders and such Issuing Bank as their
interests may appear. Any payment made by a Lender pursuant to this paragraph to
reimburse the relevant Issuing Bank for any LC Disbursement (other than the
funding of Base Rate Loans as contemplated above) shall not constitute a Loan
and shall not relieve the Company of its obligation to reimburse such LC
Disbursement.
          (f) Obligations Absolute. The Company‘s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the relevant Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Company’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor the Issuing Banks
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Banks;
provided that the foregoing shall not be construed to excuse the Issuing Banks
from liability to the Company to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Company to the extent permitted by applicable law) suffered by the Company that
are caused by the relevant Issuing Bank‘s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
relevant Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, each Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
          (g) Disbursement Procedures. Each Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the
Credit Agreement



--------------------------------------------------------------------------------



 



- 28 -

Company by telephone (confirmed by telecopy) of such demand for payment and
whether such Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Company of its obligation to reimburse such Issuing Bank and the
Lenders with respect to any such LC Disbursement.
          (h) Interim Interest. If an Issuing Bank shall make any LC
Disbursement, then, unless the Company shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Company reimburses such LC Disbursement,
at the rate per annum then applicable to Base Rate Loans; provided that, if the
Company fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 3.02(a) (with respect to the Post-Default
Rate) shall apply. Interest accrued pursuant to this paragraph shall be for the
account of the relevant Issuing Bank, except that interest accrued on and after
the date of payment by any Lender pursuant to paragraph (e) of this Section to
reimburse such Issuing Bank shall be for the account of such Lender to the
extent of such payment.
          (i) Replacement of an Issuing Bank. Each Issuing Bank may be replaced
at any time by written agreement among the Company, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank. The Administrative
Agent shall notify the Lenders of any such replacement of an Issuing Bank. At
the time any such replacement shall become effective, the Company shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 4.04. From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of such Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
          (j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Majority Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Company shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Company
described in clause (g) or (h) of Section 9. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Company under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest
Credit Agreement



--------------------------------------------------------------------------------



 



- 29 -

earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Company’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the relevant
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Company for the LC Exposure at such time or, if
the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other obligations of the Company under this
Agreement. If the Company is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Company within
three Business Days after all Events of Default have been cured or waived.
     2.05 Borrowings by Designated Borrowers.
          (a) The Company may, at any time or from time to time, designate one
or more Wholly-Owned Subsidiaries as Borrowers hereunder by furnishing to the
Administrative Agent a letter (a “Designation Letter”) in duplicate,
substantially in the form of Exhibit E-1 hereto, duly completed and executed by
the Company and such Subsidiary. Any such designation of a Foreign Subsidiary
shall, and any such designation of a Domestic Subsidiary may, restrict such
Wholly-Owned Subsidiary to Competitive Loans, as set forth in the relevant
Designation Letter. Upon any such designation of a Subsidiary, such Subsidiary
shall be a Borrower entitled to borrow Competitive Loans only; and upon approval
by all of the Lenders (which approval shall not be unreasonably withheld) of any
Domestic Subsidiary as an Approved Designated Borrower (which approval shall be
evidenced by the Administrative Agent signing and returning to the Company a
copy of such Designation Letter) such Domestic Subsidiary shall be an Approved
Designated Borrower entitled to borrow both Committed Loans and Competitive
Loans. So long as all principal and interest on all Loans of any Borrower (other
than the Company) hereunder have been paid in full, the Company may terminate
the status of such Borrower as a Borrower hereunder by furnishing to the
Administrative Agent a letter (a “Termination Letter”), substantially in the
form of Exhibit E-2 hereto, duly completed and executed by the Company and such
Borrower. Any Termination Letter furnished in accordance with this Section 2.05
shall be effective upon receipt by the Administrative Agent (which shall
promptly notify the Lenders), whereupon the Lenders shall promptly deliver to
the Company (through the Administrative Agent) the Notes, if any, of such former
Borrower. Notwithstanding the foregoing, the delivery of a Termination Letter
with respect to any Borrower shall not terminate any obligation of such Borrower
theretofore incurred (including, without limitation, obligations under
Sections 5.01, 5.05 and 5.06) or the obligations of the Company under Section 11
with respect thereto.
          (b) No Designation Letter with respect to an Approved Designated
Borrower may be amended, supplemented or otherwise modified without the approval
of the Majority Lenders.
Credit Agreement



--------------------------------------------------------------------------------



 



- 30 -

          2.06 Changes of Commitments.
          (a) Unless theretofore reduced to such amount pursuant to paragraphs
(b) and (c) below, the aggregate amount of the Commitments shall automatically
be reduced to zero on the Commitment Termination Date.
          (b) The Company shall have the right to terminate or reduce
permanently the amount of the Commitments at any time or from time to time upon
not less than three Business Days’ prior notice to the Administrative Agent
(which shall promptly notify the Lenders) of each such termination or reduction,
which notice shall specify the effective date thereof and the amount of any such
reduction (which shall be in an integral multiple of $5,000,000) and shall be
irrevocable and effective only upon receipt by the Administrative Agent;
provided that the Company may not at any time (i) terminate the Commitments in
whole if Committed Loans are then outstanding or (ii) reduce the aggregate
amount of the Commitments below the aggregate outstanding principal amount of
the Committed Loans.
          (c) The Commitments once terminated or reduced may not be reinstated.
          (d) (i) Requests for Increase by Company. The Company may at any time
(but in no event more frequently that once during any three month period)
propose that the aggregate amount of the Commitments hereunder be increased
(each such proposed increase being a “Commitment Increase”), by notice to the
Administrative Agent specifying the name of the Person or Persons that will
provide additional Commitments (which may be either an existing Lender (each an
“Increasing Lender”) and/or any Person not then a Lender (each an “Assuming
Lender”), in each case with the consent of Administrative Agent and each Issuing
Bank (which such consent shall not be unreasonably withheld)) and the date on
which such increase is to be effective (the “Commitment Increase Date”), which
shall be a Business Day at least three Business Days after delivery of such
notice and prior to the Commitment Termination Date; provided that:
     (A) immediately after giving effect to such Commitment Increase, the
aggregate amount of the Commitments hereunder shall not exceed the Commitments
as of the Effective Date plus $500,000,000;
     (B) each proposed Commitment Increase hereunder shall be in an aggregate
minimum amount of $50,000,000, provided that the minimum amount of the
Commitment of any Assuming Lender as part of such Commitment Increase shall be
at least $25,000,000;
     (C) no Default shall have occurred and be continuing on such Commitment
Increase Date or shall result from the proposed Commitment Increase;
     (D) the representations and warranties contained in Section 7 shall be
correct on and as of the Commitment Increase Date as if made on and as of such
date (or, if any such representation or warranty is expressly stated to have
been made as of a specific date, as of such specific date); and
Credit Agreement



--------------------------------------------------------------------------------



 



- 31 -

     (E) immediately after giving effect to such Commitment Increase, no Lender
shall hold more than 20% of the aggregate amount of the Commitments.
     (ii) Effectiveness of Commitment Increase by Company. The Assuming Lender,
if any, shall become a Lender hereunder as of such Commitment Increase Date and
the Commitment of such Assuming Lender and/or the increase in the Commitment of
any Increasing Lender shall become effective as of such Commitment Increase
Date; provided that:
     (A) the Administrative Agent shall have received on or prior to 9:00 a.m.,
New York City time, on such Commitment Increase Date a certificate of a duly
authorized officer of the Company stating that each of the applicable conditions
to such Commitment Increase set forth in this Section 2.06(d) has been
satisfied;
     (B) with respect to each Assuming Lender, the Administrative Agent shall
have received, on or prior to 9:00 a.m., New York City time, on such Commitment
Increase Date, an appropriate Assumption Agreement in substantially the form of
Exhibit G, duly executed by such Assuming Lender and the Company and
acknowledged by the Administrative Agent; and
     (C) each Increasing Lender shall have delivered to the Administrative
Agent, on or prior to 9:00 a.m., New York City time, on such Commitment Increase
Date, confirmation in writing satisfactory to the Administrative Agent as to its
increased Commitment, with a copy of such confirmation to the Company.
     (iii) Recordation into Register. Upon its receipt of confirmation from a
Lender that it is increasing its Commitment hereunder, together with the
certificate referred to in clause (ii)(A) above, the Administrative Agent shall
(A) record the information contained therein in the Register and (B) give prompt
notice thereof to the Company. Upon its receipt of an Assumption Agreement
executed by an Assuming Lender, together with the certificate referred to in
clause (ii)(A) above, the Administrative Agent shall, if such Assumption
Agreement has been completed and is in substantially the form of Exhibit G,
(c) accept such Assumption Agreement, (y) record the information contained
therein in the Register and (z) give prompt notice thereof to the Company.
     (iv) Adjustments of Borrowings upon Effectiveness of Increase. In the event
that the Administrative Agent shall have received notice from the Company as to
any agreement with respect to a Commitment Increase on or prior to the
Commitment Increase Date and the actions provided for in clause (ii) above shall
have occurred by 9:00 a.m., New York City time, on such Commitment Increase
Date, the Administrative Agent shall notify the Lenders (including any Assuming
Lenders) of the occurrence of such Commitment Increase Date promptly on such
date by facsimile transmission or electronic messaging system. On the date of
such Commitment Increase, the Borrowers
Credit Agreement



--------------------------------------------------------------------------------



 



- 32 -

shall (A) prepay the outstanding Committed Loans (if any) in full, (B) if so
required in accordance with the terms hereof, simultaneously borrow new
Committed Loans hereunder in an amount equal to such prepayment, so that, after
giving effect thereto, the Committed Loans are held ratably by the Lenders in
accordance with their respective Commitments of such Lenders (after giving
effect to such Commitment Increase) and (C) pay to the Lenders the amounts, if
any, payable under Section 5.05.
          2.07 Fees.
          (a) Facility Fee. The Company agrees to pay to the Administrative
Agent for account of each Lender a facility fee on the amount of such Lender’s
Commitment (whether or not utilized) for the period from and including the date
hereof to but not including the earlier of the date such Commitment is
terminated and the Commitment Termination Date, at a rate per annum equal to the
Applicable Facility Fee Rate; provided that, if such Lender continues to have
any Committed Credit Exposure after the termination of its Commitment, then such
facility fee shall continue to accrue on the aggregate daily amount of such
Lender’s Committed Credit Exposure from and including the date its Commitment
terminates to but excluding the date such Lender ceased to have any Committed
Credit Exposure. Accrued facility fees shall be payable on each Quarterly Date
in arrears and on the earlier of the date the Commitments are terminated and the
Commitment Termination Date.
          (b) Letter of Credit Fees. The Company agrees to pay (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at the
same Applicable Margin and Additional Margin (if any) used to determine the
interest rate applicable to LIBOR Committed Loans on the average daily amount of
such Lender‘s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender‘s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to each Issuing Bank a fronting fee, which shall accrue at
the rate or rates per annum separately agreed upon between the Company and each
Issuing Bank on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as each Issuing Bank‘s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Commitments terminate and any such
fees accruing after the date on which the Commitments terminate shall be payable
on demand. Any other fees payable to an Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
Credit Agreement



--------------------------------------------------------------------------------



 



- 33 -

          2.08 Lending Offices. The Loans of each Type and Currency made by each
Lender shall be made and maintained at such Lender’s Applicable Lending Office
for Loans of such Type and Currency.
          2.09 Several Obligations; Remedies Independent. The failure of any
Lender to make any Loan to be made by it on the date specified therefor shall
not relieve any other Lender of its obligation to make its Loan on such date,
and no Lender shall be responsible for the failure of any other Lender to make a
Loan to be made by such other Lender. The amounts payable by any Borrower at any
time hereunder and under its Notes to each Lender shall be a separate and
independent debt and each Lender shall be entitled to protect and enforce its
rights arising out of this Agreement and the Notes, and it shall not be
necessary for any other Lender or the Administrative Agent to consent to, or be
joined as an additional party in, any proceedings for such purposes.
          2.10 Evidence of Debt.
          (a) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of each Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
          (b) The Administrative Agent shall maintain accounts in which it shall
record (i) the date, amount, maturity date and interest rate of each Loan made
hereunder, the Type and Currency thereof and the Interest Period (if any)
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from each Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof.
          (c) The entries made in the accounts maintained pursuant to clause
(a) or (b) of this Section 2.10 shall be prima facie evidence of the existence
and amounts of the obligations recorded therein; provided that the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Loans in accordance with the terms of this Agreement.
          (d) Any Lender may request that Loans made by it to any Borrower be
evidenced by a promissory note of the appropriate Borrower. In such event, the
appropriate Borrower shall prepare, execute and deliver to such Lender one or
more promissory notes payable to the order of such Lender and in a form approved
by the Administrative Agent.
          2.11 Prepayments; Conversions and Continuations.
          (a) Loans may be prepaid without premium or penalty upon not less than
(a) (in the case of Base Rate Loans) one Business Day’s, and (b) (in the case of
LIBOR Loans) three Business Days’, prior notice to the Administrative Agent
(which shall promptly notify the Lenders), which notice shall specify the
prepayment date (which shall be a Business Day) and the amount of the prepayment
(which, in the case of partial prepayments, shall be in an integral multiple of
$1,000,000) and shall be irrevocable and effective only upon receipt by the
Credit Agreement



--------------------------------------------------------------------------------



 



- 34 -

Administrative Agent not later than 11:00 a.m. New York time on the number of
Business Days specified above prior to the relevant date of prepayment, provided
that interest on the principal of any Loans prepaid, accrued to the prepayment
date, shall be paid on the prepayment date.
          If at any time the total Committed Credit Exposures shall exceed the
total Commitments, the Borrowers shall forthwith prepay the Loans in an
aggregate amount equal to any such excess.
          (b) The Company (on its own behalf and on behalf of any other Approved
Designated Borrower) shall have the right to Convert Committed Loans of one Type
into Committed Loans of another Type or Continue Committed LIBOR Loans as such
at any time or from time to time, upon not less than (i) (in the case of any
Conversion into Base Rate Loans) one Business Day’s, and (b) (in the case of any
Conversion into, or Continuation as, LIBO Rate Loans), three Business Days’,
prior notice to the Administrative Agent (which shall promptly notify the
Lenders), which notice shall specify the amount (which shall be in an integral
multiple of $1,000,000) and Type of each Committed Loan to be Converted or
Continued (and, in the case of a Conversion, the Type of Loan to result from
such Conversion), the duration of the Interest Period for any LIBO Rate Loans to
be Continued or to result from such Conversion, and the date of Conversion or
Continuation (which shall be a Business Day) and shall be irrevocable and
effective only upon receipt by the Administrative Agent not later than
11:00 a.m. New York time on the number of Business Days specified above prior to
the relevant date of Conversion or Continuation. In the event that the Company
fails to select the Type of Loan or the duration of any Interest Period for any
LIBO Rate Loan, within the time period specified above, such Loan (if
outstanding as a LIBO Rate Loan) will be automatically Converted into a Base
Rate Loan on the last day of the then current Interest Period for such Loan or
(if outstanding as a Base Rate Loan) will remain as, or (if not then
outstanding) will be made as, a Base Rate Loan.
          2.12. Extension of Commitment Termination Date.
          (a) Request for Extension. The Company may, by notice to the
Administrative Agent (which shall promptly notify the Lenders) not more than
60 days and not less than 30 days prior to each anniversary of the Effective
Date (such anniversary date, the “Extension Date”), request (each, an “Extension
Request”) that the Lenders extend the Commitment Termination Date then in effect
(the “Existing Commitment Termination Date”) for an additional one year. Each
Lender, acting in its sole discretion, shall, by notice to the Company and the
Administrative Agent given not later than the 20th day (or such later day as
shall be acceptable by the Company) following the date of the Company‘s notice,
advise the Company and the Administrative Agent whether or not such Lender
agrees to such extension; provided that any Lender that does not so advise the
Company shall be deemed to have denied such Extension Request. The election of
any Lender to agree to such extension shall not obligate any other Lender to so
agree.
          (b) Replacement of Non-extending Lenders. The Company shall have the
right at any time on or prior to the relevant Extension Date to replace any
non-extending Lender with, and otherwise add to this Agreement, one or more
other lenders (which may include any Lender) (each an “Additional Commitment
Lender”) in each case with the consent of the Administrative Agent and each
Issuing Bank (such consent in each case not to be unreasonably withheld). Each
Credit Agreement



--------------------------------------------------------------------------------



 



- 35 -

Additional Commitment Lender which has been so approved shall enter into an
agreement in form and substance satisfactory to the Company and the
Administrative Agent pursuant to which such Additional Commitment Lender shall,
effective as of the Extension Date, undertake a Commitment and (if not already a
Lender under this Agreement) become a Lender hereunder (and, if such Additional
Commitment Lender is already a Lender, agree to increase its Commitment
hereunder) in the agreed amount as long as each non-extending Lender being
replaced is paid in full.
          (c) Effectiveness of Extension. If (and only if) the total of the
Commitments of the Lenders that have agreed in connection with any Extension
Request to extend the Existing Commitment Termination Date and the additional
Commitments of the Additional Commitment Lenders shall be at least 50% of the
total Commitments in effect immediately prior to the Extension Date, then,
effective as of the Extension Date, the Commitment Termination Date, with
respect to the Commitment of each Lender that has agreed to so extend its
Commitment and of each Additional Commitment Lender shall be extended to the
date falling one year after the Existing Commitment Termination Date (or, if
such date is not a Business Day, such Commitment Termination Date as so extended
shall be the next preceding Business Day) and each Additional Commitment Lender
shall thereupon become a “Lender” for all purposes of this Agreement.
          Notwithstanding the foregoing, the extension of the Existing
Commitment Termination Date shall not be effective with respect to any Lender
unless as of the relevant Extension Date (i) no Default shall have occurred and
be continuing and (ii) the representations and warranties of the Borrowers set
forth in Section 7 and in the other Credit Documents shall be true and complete
on and as of such date with the same force and effect as if made on and as of
such date (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, as of such specific date) (and the
Administrative Agent shall have received a certification to such effect from a
financial officer of the Company, together with such evidence and other related
documents as the Administrative Agent may reasonably request with respect to the
Obligors‘ authorization of the extension and their respective obligation’s
hereunder).
          Notwithstanding anything herein to the contrary, with respect to the
Commitment of any Lender that has not approved any Extension Request, the
Commitment Termination Date shall remain unchanged.
          SECTION 3. PAYMENTS OF PRINCIPAL AND INTEREST.
          3.01 Repayment of Loans.
          (a) Each Borrower hereby promises to pay to the Administrative Agent
for account of each Lender the principal amount of each Committed Loan made by
such Lender to such Borrower in the Currency of such Committed Loan, and each
Committed Loan shall mature, on the Commitment Termination Date.
          (b) Each Borrower hereby promises to pay to the Administrative Agent
for account of each Lender the principal amount of each Competitive Loan made by
such Lender to
Credit Agreement



--------------------------------------------------------------------------------



 



- 36 -

such Borrower in the Currency of such Competitive Loan, and each Competitive
Loan shall mature, on the last day of the Interest Period therefor.
          (c) The Company hereby promises to pay to each Issuing Bank the
amounts as expressly provided in Section 2.04.
          3.02 Interest.
          (a) Each Borrower hereby promises to pay to the Administrative Agent
for account of each Lender interest on the unpaid principal amount of each Loan
made by such Lender to such Borrower, in the Currency of such Loan, for the
period commencing on the date of such Loan to but excluding the date such Loan
shall be paid in full, at the following rates per annum:
(i) during such period as such Loan is a Base Rate Loan, the Base Rate (as in
effect from time to time) plus, for each Commitment Utilization Day, the
Additional Margin;
(ii) during such period as such Loan is a Committed LIBOR Loan, for each
Interest Period relating thereto, the Adjusted LIBO Rate for such Loan for such
Interest Period plus the Applicable Margin plus, for each Commitment Utilization
Day, the Additional Margin;
(iii) if such Loan is a Competitive LIBOR Loan, the Adjusted LIBO Rate for such
Loan for the Interest Period therefor plus (or minus) the Margin quoted by the
Lender making such Loan in accordance with Section 2.03; and
(iv) if such Loan is a Set Rate Loan, the Competitive Bid Rate for such Loan for
the Interest Period therefor quoted by the Lender making such Loan in accordance
with Section 2.03.
Notwithstanding the foregoing, each Borrower hereby promises to pay to the
Administrative Agent for account of each Lender interest at the applicable
Post-Default Rate on any principal of any Loan made by such Lender to such
Borrower, and (to the fullest extent permitted by law) on any other amount
payable by such Borrower hereunder or under the Note of such Borrower held by
such Lender to or for account of such Lender, which shall not be paid in full
when due (whether at stated maturity, by acceleration or otherwise), for the
period commencing on the due date thereof until the same is paid in full.
          (b) Accrued interest on each Loan shall be payable (i) (in the case of
a Base Rate Loan) quarterly on the Quarterly Dates, (ii) in the case of a LIBOR
Rate Loan, on the last day of each Interest Period therefor and, if such
Interest Period is longer than three months, at three-month intervals following
the first day of such Interest Period and (iii) (in the case of any Committed
LIBOR Loan Converted into a Base Rate Loan pursuant to Section 2.11(b)) on the
date of Conversion (but only on the principal amount so Converted), except that
interest payable at the Post-Default Rate shall be payable from time to time on
demand.
Credit Agreement



--------------------------------------------------------------------------------



 



- 37 -

          (c) Promptly after the determination of any Adjusted LIBO Rate
provided for herein, the Administrative Agent shall (i) notify the Lenders to
which interest at such Adjusted LIBO Rate is payable and the Company thereof and
(ii) at the request of the Company, furnish to the Company a copy of Page 3750
of the Telerate Service (or such successor or substitute page of such Service,
or any successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page for such Service) on the
basis of which the relevant LIBO Rate was determined. At any time that the
Administrative Agent determines the Adjusted LIBO Rate on a basis other than
using Page 3750 of the Telerate Service, the Administrative Agent shall promptly
notify the Company.
          3.03 Redenomination. Anything in Section 3.01 or 3.02 to the contrary
notwithstanding, if any Borrower shall fail to pay any principal or interest
denominated in any Alternative Currency on the original due date therefor
(without giving effect to any acceleration under Section 9), the amount so in
default shall automatically be redenominated in Dollars on such original due
date therefor in an amount equal to the Dollar Equivalent therefor.
          SECTION 4. PAYMENTS; PRO RATA TREATMENT; COMPUTATIONS; ETC.
          4.01 Payments.
          (a) Except to the extent otherwise provided herein, all payments of
principal of and interest on Loans made in Dollars and all reimbursement
obligations in respect of Letters of Credit, and other amounts (other than the
principal of and interest on Loans made in an Alternative Currency) payable by
any Obligor under this Agreement and the Notes, shall be made in Dollars, and
all payments of principal of and interest on Loans made in an Alternative
Currency shall (except as otherwise provided in Section 3.03) be made in such
Alternative Currency, in immediately available funds, without deduction, set-off
or counterclaim, to the Administrative Agent’s Account for such Currency, for
account of the Lenders, not later than 2:00 p.m. New York time (in the case of
Loans denominated in Dollars) or 11:00 a.m. local time in the location of the
Administrative Agent’s Account (in the case of Loans denominated in an
Alternative Currency), on the date on which such payment shall become due (each
such payment made after such time on such due date to be deemed to have been
made on the next succeeding Business Day).
          (b) If any Borrower shall default in the payment when due of any
principal, interest or other amounts to be made by such Borrower under this
Agreement or the Notes, any Lender for whose account any such payment is to be
made may (but shall not be obligated to) debit the amount of any such payment
due such Lender which is not made by such time to any ordinary deposit account
of such Borrower with such Lender (with notice to the Company and the
Administrative Agent).
          (c) The Company on its behalf and on behalf of any other Borrower
shall, at the time of making each payment under this Agreement or any Note for
account of any Lender, specify to the Administrative Agent the Loans or other
amounts payable by such Borrower hereunder to which such payment is to be
applied (and in the event that the payor fails to so
Credit Agreement



--------------------------------------------------------------------------------



 



- 38 -

specify, or if an Event of Default has occurred and is continuing, such Lender
may apply such payment received by it from the Administrative Agent to such
amounts then due and owing to such Lender as such Lender may determine).
          (d) Each payment received by the Administrative Agent under this
Agreement or any Note for account of any Lender shall be paid promptly to such
Lender, in immediately available funds.
          (e) If the due date of any payment under this Agreement or any Note
would otherwise fall on a day which is not a Business Day such date shall be
extended to the next succeeding Business Day and interest shall be payable for
any principal so extended for the period of such extension.
          4.02 Pro Rata Treatment. Except to the extent otherwise provided
herein: (a) each borrowing from the Lenders of Committed Loans under
Section 2.01 shall be made from the Lenders, each payment of fees under
Section 2.07 shall be made for account of the Lenders, and each reduction of the
amount or termination of the Commitments under Section 2.06 shall be applied to
the Commitments of the Lenders, pro rata according to the amounts of their
respective Commitments, and the Conversion or Continuation of Committed Loans of
a particular Type (other than Conversions provided for by Section 5.04) shall be
made pro rata among the relevant Lenders according to their respective
Commitments; (b) each payment of principal of Committed Loans by any Borrower
shall be made for account of the Lenders pro rata in accordance with the
respective unpaid principal amounts of the Committed Loans held by the Lenders;
and (c) each payment of interest on Committed Loans by any Borrower shall be
made for account of the Lenders pro rata in accordance with the amounts of
interest due and payable to the respective Lenders; provided that, if an Event
of Default shall have occurred and be continuing, each payment of principal of
and interest on the Loans and other amounts owing hereunder by any Borrower
shall be made for account of the Lenders pro rata in accordance with the
aggregate amounts of all principal of and interest on the Loans and all other
amounts owing hereunder by such Borrower then due and payable to the respective
Lenders.
          4.03 Computations. Interest on Loans and the fees payable pursuant to
Section 2.07 shall be computed on the basis of a year of 360 days and actual
days elapsed (including the first day but excluding the last day) occurring in
the period for which payable; provided that interest on Base Rate Loans and
Loans in Pounds Sterling shall be computed on the basis of a year of 365 or
366 days, as the case may be, and actual days elapsed (including the first day
but excluding the last day) occurring in the period for which payable.
          4.04 Non-Receipt of Funds by the Administrative Agent.
          Unless the Administrative Agent shall have been notified by a Lender,
an Issuing Bank or the Company on behalf of any Borrower (each, a “Payor”) prior
to the time by, and on the date on, which such Payor is scheduled to make
payment to the Administrative Agent of (in the case of a Lender or Issuing Bank)
a payment to be made by it hereunder or (in the case of any Borrower) a payment
to the Administrative Agent for account of one or more of the Lenders or Issuing
Banks hereunder (such payment being herein called the “Required Payment”), which
notice shall be
Credit Agreement



--------------------------------------------------------------------------------



 



- 39 -

effective upon receipt, that it does not intend to make the Required Payment to
the Administrative Agent, the Administrative Agent may assume that the Required
Payment has been made and may, in reliance upon such assumption (but shall not
be required to), make the amount thereof available to the intended recipient(s)
on such date; and, if the Payor has not in fact made the Required Payment to the
Administrative Agent, the recipient(s) of such payment shall, on demand, repay
to the Administrative Agent the amount so made available together with interest
thereon in respect of each day during the period commencing on the date such
amount was so made available by the Administrative Agent to but not including
the date the Administrative Agent recovers such amount (the “Advance Period”) at
a rate per annum equal to (a) if the recipient is a Borrower, the Base Rate in
effect on such day and (b) if the recipient is a Lender or Issuing Bank, the
Federal Funds Rate in effect on such day; and, if such recipient(s) shall fail
promptly to make such payment, the Administrative Agent shall be entitled to
recover such amount, on demand, from the Payor, together with interest thereon
for each day during the Advance Period at a rate per annum equal to (i) if the
Payor is a Borrower, the rate of interest payable on the Required Payment as
provided in the second sentence of Section 3.02(a) and (ii) if the Payor is a
Lender or Issuing Bank, during the period commencing on the date such amount was
so made available to but excluding the date three Business Days following such
date, the Federal Funds Rate in effect on such day and, thereafter, the Base
Rate in effect on such day.
     4.05 Set-off; Sharing of Payments.
     (a) Each Obligor agrees that, in addition to (and without limitation of)
any right of set-off, bankers’ lien or counterclaim a Lender may otherwise have,
each Lender and each of its Affiliates shall be entitled, at its option, to
offset balances held by it for account of such Obligor at any of its offices, in
Dollars or in any other Currency, against any principal of or interest on any of
such Lender’s Loans or participations in LC Disbursements which is not paid when
due (regardless of whether such balances are then due to such Obligor) in which
case it shall promptly notify such Obligor (through notice to the Company) and
the Administrative Agent thereof, provided that such Lender’s failure to give
such notice shall not affect the validity thereof.
     (b) If any Lender shall obtain payment of any principal of or interest on
any Committed Loan or participations in LC Disbursements made by it under this
Agreement through the exercise of any right of set-off, bankers’ lien or
counterclaim or similar right or otherwise, and, as a result of such payment,
such Lender shall have received a greater percentage of the amounts then due
hereunder to such Lender in respect of Committed Loans or participations in LC
Disbursements than the percentage received by any other Lenders, it shall
promptly purchase from such other Lenders participations in (or, if and to the
extent specified by such Lender, direct interests in) the Committed Loans or
participations in LC Disbursements made by such other Lenders (or in the
interest thereon, as the case may be) in such amounts, and make such other
adjustments from time to time as shall be equitable, to the end that all the
Lenders shall share the benefit of such excess payment (net of any expenses
which may be incurred by such Lender in obtaining or preserving such excess
payment) pro rata in accordance with the unpaid principal and interest on the
Committed Loans or participations in LC Disbursements held by each of the
Lenders. To such end all the Lenders shall make appropriate adjustments among
themselves (by the resale of participations sold or otherwise) if such payment
Credit Agreement



--------------------------------------------------------------------------------



 



- 40 -

is rescinded or must otherwise be restored. Each Obligor agrees that any Lender
so purchasing a participation (or direct interest) in the Committed Loans or
participations in LC Disbursements made by other Lenders (or in the interest
thereon, as the case may be) may exercise all rights of set-off, bankers’ lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans or participations in LC Disbursements
(or in the interest thereon, as the case may be) in the amount of such
participation. Nothing contained herein shall require any Lender to exercise any
such right or shall affect the right of any Lender to exercise, and retain the
benefits of exercising, any such right with respect to any other indebtedness or
obligation of any Obligor. If under any applicable bankruptcy, insolvency or
other similar law, any Lender receives a secured claim in lieu of a set-off to
which this Section 4.05 applies, such Lender shall, to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights of the Lenders entitled under this Section 4.05 to share in the
benefits of any recovery on such secured claim.
          SECTION 5. YIELD PROTECTION AND ILLEGALITY.
          5.01 Additional Costs.
          (a) Each Borrower shall pay directly to each Lender or Issuing Bank
from time to time such amounts as such Lender or Issuing Bank may determine to
be necessary to compensate such Lender or Issuing Bank for any costs that such
Lender or Issuing Bank determines are attributable to its making or maintaining
of any LIBO Rate Loans or Set Rate Loans or its obligation to make any LIBO Rate
Loans hereunder or to participate in, issue or maintain any Letter of Credit, or
any reduction in any amount receivable by such Lender hereunder in respect of
any of such Loans, such Letters of Credit or such obligation (such increases in
costs and reductions in amounts receivable being herein called “Additional
Costs”), resulting from any Regulatory Change that:
(i) changes the basis of taxation of any amounts payable to such Lender or
Issuing Bank under this Agreement or its Notes in respect of any of such Loans
or Letters of Credit (other than taxes imposed on or measured by the overall net
income of such Lender or such Issuing Bank or of its Applicable Lending Office
for any of such Loans or Letters of Credit by the jurisdiction in which such
Lender or Issuing Bank has its principal office or such Applicable Lending
Office); or
(ii) imposes or modifies any reserve, special deposit or similar requirements
(other than the Reserve Requirement utilized in the determination of the
Adjusted LIBO Rate for such Loan and Mandatory Costs utilized in the
determination of the LIBO Rate for such Loan) relating to any extensions of
credit or other assets of, or any deposits with or other liabilities of, such
Lender (including, without limitation, any of such Loans or any deposits
referred to in the definition of “LIBO Rate” in Section 1.01), or any commitment
of such Lender (including, without limitation, the Commitment of such Lender
hereunder); or
(iii) imposes any other condition affecting this Agreement or its Notes (or any
of such extensions of credit or liabilities) or its Commitment.
Credit Agreement



--------------------------------------------------------------------------------



 



- 41 -

If any Lender requests compensation from any Borrower under this
Section 5.01(a), the Company may, by notice to such Lender (with a copy to the
Administrative Agent), suspend the obligation of such Lender thereafter to make
or Continue LIBO Rate Loans or to Convert Base Rate Loans into LIBO Rate Loans,
until the Regulatory Change giving rise to such request ceases to be in effect
(in which case the provisions of Section 5.04 shall be applicable), provided
that such suspension shall not affect the right of such Lender to receive the
compensation so requested.
          (b) Without limiting the effect of the foregoing provisions of this
Section 5.01 (but without duplication), if any Lender or Issuing Bank determines
that any Regulatory Change regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or Issuing Bank’s capital
or on the capital of such Lender’s or Issuing Bank’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender or the Letters
of Credit issued by such Issuing Bank to a level below that which such Lender or
Issuing Bank or such Lender’s or Issuing Bank’s holding company could have
achieved but for such Regulatory Change (taking into consideration such Lender’s
or Issuing Bank’s policies and the policies of such Lender’s or Issuing Bank’s
holding company with respect to capital adequacy), then from time to time the
Company will pay to such Lender or Issuing Bank such additional amount or
amounts as will compensate such Lender or Issuing Bank or such Lender’s or
Issuing Bank’s holding company for any such reduction suffered.
          (c) Each Lender or Issuing Bank shall notify the Company of any event
occurring after the date hereof entitling such Lender or Issuing Bank to
compensation under paragraph (a) or (b) of this Section 5.01 as promptly as
practicable, but in any event within 45 days, after such Lender or Issuing Bank
obtains actual knowledge thereof. If any Lender or Issuing Bank fails to give
such notice within 45 days after it obtains actual knowledge of such an event,
such Lender or Issuing Bank shall, with respect to compensation payable pursuant
to this Section 5.01 in respect of any costs resulting from such event, only be
entitled to payment under this Section 5.01 for costs incurred from and after
the date 45 days prior to the date that such Lender or Issuing Bank does give
such notice. Each Lender or Issuing Bank will furnish to the Company a
certificate setting forth the basis and amount of each request by such Lender or
Issuing Bank for compensation under paragraph (a) or (b) of this Section 5.01.
Determinations and allocations by any Lender or Issuing Bank for purposes of
this Section 5.01 of the effect of any Regulatory Change pursuant to paragraph
(a) of this Section 5.01, or of the effect of capital maintained pursuant to
paragraph (b) of this Section 5.01, on its costs or rate of return of
maintaining Loans or Letters of Credit or its obligation to make Loans or issue
Letters of Credit, or on amounts receivable by it in respect of Loans or Letters
of Credit, and of the amounts required to compensate such Lender or Issuing Bank
under this Section 5.01, shall be conclusive absent manifest error, provided
that such determinations and allocations are made on a reasonable basis.
          (d) Each Lender or Issuing Bank will designate a different Applicable
Lending Office for the Loans or Letters of Credit of such Lender or Issuing
Bank, as the case may be, affected by any event specified in paragraphs (a) or
(b) of this Section 5.01 or in Section 5.03 if such designation will avoid the
need for, or reduce the amount of, such compensation or
Credit Agreement



--------------------------------------------------------------------------------



 



- 42 -

suspension, as the case may be, and will not, in the sole opinion of such Lender
or Issuing Bank, be disadvantageous to such Lender or Issuing Bank.
          5.02 Limitation on Types of Loans.
          Anything herein to the contrary notwithstanding:
(a) if the LIBO Rate for any Currency is to be determined under the second
paragraph of the definition of “LIBO Rate” and the Administrative Agent
determines (which determination shall be conclusive) that no quotation from any
Reference Lender of interest rates for the relevant deposits referred to in such
paragraph is being provided in the relevant amounts or for the relevant
maturities for purposes of determining rates of interest for LIBO Rate Loans as
provided herein; or
(b) if the LIBO Rate for any Currency is being determined under the second
paragraph of the definition of “LIBO Rate” and the Majority Lenders determine
(or any Lender that has outstanding a Competitive Bid with respect to a
Competitive LIBOR Loan, determines), which determination shall be conclusive,
and notify (or notifies, as the case may be) the Administrative Agent that the
relevant rates of interest referred to in the second paragraph of the definition
of “LIBO Rate” do not adequately cover the cost to such Lenders (or such quoting
Lender) of making or maintaining its LIBO Rate Loans in such Currency;
then the Administrative Agent shall give the Company and each Lender prompt
notice thereof, and so long as such condition remains in effect, the Lenders (or
such quoting Lender) shall be under no obligation to make additional LIBO Rate
Loans in such Currency, to Continue LIBO Rate Loans in such Currency or to
Convert Loans of another Type or Currency into LIBO Rate Loans in such Currency.
          5.03 Illegality. Notwithstanding any other provision of this
Agreement, in the event that it becomes unlawful for any Lender or its
Applicable Lending Office to honor its obligation to make or maintain LIBO Rate
Loans hereunder in any Currency, then such Lender shall promptly notify the
Company thereof (with a copy to the Administrative Agent) and such Lender’s
obligation to make or Continue, or Convert Base Rate Loans into, Committed LIBOR
Loans in such Currency shall be suspended until such time as such Lender may
again make and maintain Committed LIBOR Loans in such Currency (in which case
the provisions of Section 5.04 shall be applicable), and such Lender shall no
longer be obligated to make any Competitive LIBOR Loan in such Currency that it
has offered to make.
          5.04 Base Rate Loans Pursuant to Sections 5.01 and 5.03. If the
obligation of any Lender to make, Continue, or to Convert Base Rate Loans into,
any LIBO Rate Loans in Dollars shall be suspended pursuant to Section 5.01 or
5.03 (Loans of such type being herein called “Affected Loans” and such type
being herein called the “Affected Type”), all Loans in Dollars (other than
Competitive Loans) which would otherwise be made by such Lender as Loans of the
Affected Type shall be made instead as Base Rate Loans (and, if an event
referred to in Section 5.03 has occurred and such Lender so requests by notice
to the Company with a copy to the Administrative Agent, all Affected Loans of
such Lender then outstanding shall be
Credit Agreement



--------------------------------------------------------------------------------



 



- 43 -

automatically Converted into Base Rate Loans on the date specified by such
Lender in such notice) and, to the extent that Affected Loans are so made as (or
Converted into) Base Rate Loans, all payments of principal which would otherwise
be applied to such Lender’s Affected Loans shall be applied instead to its Base
Rate Loans. If such Lender gives notice to the Company with a copy to the
Administrative Agent that the circumstances specified in Section 5.01 or 5.03
that gave rise to the Conversion of such Lender’s Affected Loans pursuant to
this Section 5.04 no longer exist (which such Lender agrees to do promptly upon
such circumstances ceasing to exist) at a time when Loans of the Affected Type
made by other Lenders are outstanding, such Lender’s Base Loans shall be
automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding loans of the Affected Type, to the extent
necessary so that, after giving effect thereto, all Committed Loans held by the
Lenders holding Loans of the Affected Type and by such Lender are held pro rata
(as to principal amounts, Types and Interest Periods) in accordance with their
respective Commitments.
          5.05 Compensation. Each Borrower shall pay to the Administrative Agent
for account of each Lender, upon the request of such Lender through the
Administrative Agent, such amount or amounts as shall be sufficient (in the
reasonable opinion of such Lender) to compensate it for any loss, cost or
expense which such Lender determines are attributable to:
(a) any payment, prepayment or Conversion of a LIBO Rate Loan or a Set Rate Loan
made by such Lender for any reason (including, without limitation, the
acceleration of the Loans pursuant to Section 9) on a date other than the last
day of the Interest Period for such Loan; or
(b) any failure by such Borrower for any reason (excluding only failure due
solely to a default by any Lender or the Administrative Agent in its obligation
to provide funds to such Borrower hereunder but including, without limitation,
the failure of any of the conditions precedent specified in Section 6 to be
satisfied) to borrow a LIBO Rate Loan or a Set Rate Loan from such Lender on the
date for such borrowing specified in the relevant notice of borrowing given
pursuant to Section 2.02 or 2.03(b).
Without limiting the effect of the preceding sentence, such compensation shall
include, in the case of a Loan, an amount equal to the excess, if any, of
(i) the amount of interest which otherwise would have accrued on the principal
amount so paid, prepaid or Converted or not borrowed for the period from the
date of such payment, prepayment, Conversion or failure to borrow to the last
day of the Interest Period for such Loan (or, in the case of a failure to
borrow, the Interest Period for such Loan which would have commenced on the date
specified for such borrowing) at the applicable rate of interest for such Loan
provided for herein over (ii) the interest component of the amount such Lender
would have bid in the London interbank market for deposits in the applicable
Currency of leading banks (if such Loan is a LIBO Rate Loan) or in the United
States certificate of deposit market for issuance at face value of certificates
of deposit for Dollar deposits (if such Loan is a Set Rate Loan) in amounts
comparable to such principal amount and with maturities comparable to such
period (as reasonably determined by such Lender).
Credit Agreement



--------------------------------------------------------------------------------



 



- 44 -

          5.06 Taxes.
          (a) Each Approved Designated Borrower agrees to pay to each Lender and
Issuing Bank such additional amounts as are necessary in order that the net
payment of any amount due to such Lender or Issuing Bank hereunder after
deduction for or withholding in respect of any Taxes imposed with respect to
such payment will not be less than the amount stated herein to be then due and
payable, provided that the foregoing obligation to pay such additional amounts
shall not apply:
(i) to any payment to any Lender hereunder unless such Lender is, on the date
such Borrower became a Borrower hereunder (which, in the case of the Company,
means the date hereof and, in the case of any other Approved Designated
Borrower, means the date of the Designation Letter of such Approved Designated
Borrower) or (if later) on the date such Lender becomes a Lender hereunder as
provided in Section 12.05(b) and on the date of any change in the Applicable
Lending Office of such Lender, entitled to a complete exemption from withholding
or deduction by such Approved Designated Borrower of Taxes on all interest to be
received by such Lender hereunder in respect of the Loans made by such Lender to
such Approved Designated Borrower, or
(ii) to any such Taxes required to be deducted or withheld solely by reason of
the failure of such Lender or Issuing Bank to comply with applicable
certification, information, documentation or other reporting requirements
concerning the nationality, residence, identity or connections with such
Borrower’s Jurisdiction if such compliance is required by treaty, statute or
regulation as a precondition to relief or exemption from such Taxes.
For the purposes of this Section 5.06(a), the term “Taxes” shall mean with
respect to any Approved Designated Borrower all present and future income,
stamp, registration and other taxes and levies, imposts, deductions, charges,
compulsory loans and withholdings whatsoever, and all interest, penalties or
similar amounts with respect thereto, now or hereafter imposed, assessed, levied
or collected by such Approved Designated Borrower’s Jurisdiction on or in
respect of the Credit Documents, the principal of and interest on the Loans and
any other amounts payable under any of the Credit Documents, the recording,
registration, notarization or other formalization of any thereof, the
enforcement thereof or the introduction thereof in any judicial proceedings, or
on or in respect of any payments of principal, interest, premium, charges, fees
or other amounts made on, under or in respect of any thereof (excluding,
however, income or franchise taxes imposed on or measured by the overall net
income or capital of a Lender (or its Applicable Lending Office) by such
Approved Designated Borrower’s Jurisdiction as a result of such Lender being
organized under the laws of or resident in such Approved Designated Borrower’s
Jurisdiction or of its Applicable Lending Office being located or carrying on
business in such Approved Designated Borrower’s Jurisdiction).
          (b) Within 30 days after paying any amount to the Administrative Agent
or any Lender or Issuing Bank from which it is required by law to make any
deduction or withholding, and within 30 days after it is required by law to
remit such deduction or withholding to any relevant taxing or other authority,
the relevant Borrower shall deliver to the Administrative
Credit Agreement



--------------------------------------------------------------------------------



 



- 45 -

Agent for delivery to such Lender or Issuing Bank evidence satisfactory to such
Lender or Issuing Bank of such deduction, withholding or payment (as the case
may be).
          5.07 Replacement of Lenders. If any Lender requests compensation
pursuant to Section 5.01 or 5.06, or any Lender’s obligation to make Loans of
any Type or denominated in any Currency shall be suspended pursuant to
Section 5.01 (any such Lender requesting such compensation, or whose obligations
are so suspended, being herein called a “Requesting Lender”), the Company, upon
three Business Days’ notice to the Administrative Agent given when no Default
shall have occurred and be continuing, may require that such Requesting Lender
transfer all of its right, title and interest under this Agreement to any bank
or other financial institution or entity identified by the Company that is
satisfactory to the Administrative Agent (a) if such bank or other financial
institution or entity (a “Proposed Lender”) agrees to assume all of the
obligations of such Requesting Lender hereunder, and to purchase all of such
Requesting Lender’s Loans and participations in LC Disbursements hereunder for
consideration equal to the aggregate outstanding principal amount of such
Requesting Lender’s Loans and participations in LC Disbursements, together with
interest thereon to the date of such purchase, and satisfactory arrangements are
made for payment to such Requesting Lender of all other amounts payable
hereunder to such Requesting Lender on or prior to the date of such transfer
(including any fees accrued hereunder and any amounts that would be payable
under Section 5.05 as if all of such Requesting Lender’s Loans and
participations in LC Disbursements were being prepaid in full on such date) and
(b) if such Requesting Lender has requested compensation pursuant to
Section 5.01 or 5.06, such Proposed Lender’s aggregate requested compensation,
if any, pursuant to said Section 5.01 or 5.06 with respect to such Requesting
Lender’s Loans and participations in LC Disbursements is lower than that of the
Requesting Lender. Subject to the provisions of Section 12.05(b), such Proposed
Lender shall be a “Lender” for all purposes hereunder. Without prejudice to the
survival of any other agreement of the Company hereunder the agreements of the
Company contained in Sections 5.01, 5.06 and 12.03 (without duplication of any
payments made to such Requesting Lender by the Company or the Proposed Lender)
shall survive for the benefit of such Requesting Lender under this Section 5.07
with respect to the time prior to such replacement.
          SECTION 6. CONDITIONS PRECEDENT.
          6.01 Effective Date.
          The obligations of the Lenders to make Loans and of each Issuing Bank
to issue Letters of Credit hereunder shall not become effective until the date
on which each of the following conditions is satisfied (or waived pursuant to
Section 12.04):
(a) The Administrative Agent shall have received each of the following documents
(with sufficient copies for each Lender), each of which shall be satisfactory to
the Administrative Agent (and to the extent specified below, to each Lender) in
form and substance:
Credit Agreement



--------------------------------------------------------------------------------



 



- 46 -

     (i) A counterpart of this Agreement signed on behalf of each party hereto
or written evidence satisfactory to the Administrative Agent that such party has
signed a counterpart of this Agreement.
     (ii) Certified copies of the charter and by-laws of, and all corporate
action taken by, the Company approving this Agreement and the Notes (if any) to
be made by the Company, borrowings by the Company and the guarantee of the
Company set forth in Section 11 (including, without limitation, a certificate
setting forth the resolutions of the Board of Directors of the Company adopted
in respect of the transactions contemplated hereby).
     (iii) A certificate of the Company in respect of each of the officers
(1) who is authorized to sign this Agreement, the Notes, Competitive Bid
Requests, Designation Letters and Termination Letters, together with specimen
signatures, and (2) who will, until replaced by another officer or officers duly
authorized for that purpose, act as its representative for the purposes of
signing documents and giving notices and other communications in connection
herewith and with the Notes and the transactions contemplated hereby and
thereby. The Administrative Agent and each Lender may conclusively rely on such
certificate until they receive notice in writing from the Company to the
contrary.
     (iv) An opinion dated the Effective Date of Schiff Hardin LLP, special
Illinois counsel to the Company, substantially in the form of Exhibit A-1 hereto
(and the Company hereby instructs such counsel to deliver such opinion to the
Lenders and the Administrative Agent); and an opinion dated the Effective Date
of Dale L. Matschullat, Vice-President — General Counsel to the Company,
substantially in the form of Exhibit A-2 hereto (and the Company hereby
instructs such counsel to deliver such opinion to the Lenders and the
Administrative Agent).
     (v) An opinion dated the Effective Date of Milbank, Tweed, Hadley & McCloy
LLP, special New York counsel to the Administrative Agent, substantially in the
form of Exhibit B hereto.
(b) The Lenders and the Administrative Agent shall have received all fees and
other amounts as the Company shall have agreed to pay in connection herewith.
(c) The Administrative Agent shall have received evidence that (i) all
commitments under the Company’s Five-Year Credit Agreement dated as of June 14,
2002 (as amended) have terminated and (ii) all principal, interest, fees and
other amounts payable thereunder that are accrued to the Effective Date and/or
unpaid have been paid in full.
     The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of each Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 12.04)
at or prior to 3:00 p.m., New York City time, on November 30, 2005 (and, in the
Credit Agreement



--------------------------------------------------------------------------------



 



- 47 -

event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).
          6.02 Initial and Subsequent Credit Extensions.
          The obligation of any Lender to make any Credit Extension hereunder
(including, without limitation, the initial Credit Extension hereunder) is
subject to the further conditions precedent that, as of the date of such Credit
Extension and after giving effect thereto and the intended use thereof:
(a) no Default shall have occurred and be continuing; and
(b) the representations and warranties made by the Company (and, if such Credit
Extension involves any other Borrower, by such Borrower) in Section 7 (other
than Sections 7.02(c) and 7.03, except if such Credit Extension is made on the
Effective Date) shall be true on and as of the date of such Credit Extension
with the same force and effect as if made on and as of such date (or, if any
such representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).
Each notice of borrowing by the Company hereunder (whether on its own behalf or
on behalf of any other Borrower) and the issuance, amendment, renewal or
extension of any Letter of Credit shall constitute a certification by the
Company to the effect set forth in the preceding sentence (both as of the date
of such notice and, unless the Company otherwise notifies the Administrative
Agent prior to the date of such Credit Extension, as of the date of such Credit
Extension).
          SECTION 7. REPRESENTATIONS AND WARRANTIES. The Company and (with
respect only to Sections 7.01, 7.04, 7.05, 7.06 and 7.16) each Designated
Borrower represent and warrant to the Lenders that:
          7.01 Corporate Existence.
          Each of the Company and its Significant Subsidiaries and each
Designated Borrower: (a) is a corporation duly organized and validly existing
under the laws of the jurisdiction of its incorporation; (b) has all requisite
corporate power, and has all material governmental licenses, authorizations,
consents and approvals, necessary to own its assets and carry on its business as
now being or as proposed to be conducted; and (c) is qualified to do business in
all jurisdictions in which the nature of the business conducted by it makes such
qualification necessary except where failure so to qualify would not have a
Material Adverse Effect.
          7.02 Financial Condition.
          (a) The consolidated balance sheets of the Company and its
Subsidiaries as of December 31, 2003 and December 31, 2004 and the related
consolidated statements of income, cash flows and stockholders’ equity of the
Company and its Subsidiaries for the fiscal years ended on said dates, with the
opinion thereon of Ernst & Young LLP, heretofore furnished to
Credit Agreement



--------------------------------------------------------------------------------



 



- 48 -

each of the Lenders, are complete and correct and fairly present the
consolidated financial condition of the Company and its Subsidiaries as at said
dates and the consolidated results of their operations for the fiscal year ended
on said dates, all in accordance with generally accepted accounting principles.
Neither the Company nor any of its Subsidiaries had on said dates any material
contingent liabilities, material liabilities for taxes, material unusual forward
or long-term commitments or material unrealized or anticipated losses from any
unfavorable commitments, except as referred to or reflected or provided for in
said balance sheet as at said dates.
          (b) The consolidated balance sheets of the Company and its
Subsidiaries as of June 30, 2005 and the related consolidated statements of
income, cash flows and stockholders’ equity of the Company and its Subsidiaries
for the six-month period ended on said date, heretofore furnished to each of the
Lenders, are complete and correct and fairly present the consolidated financial
condition of the Company and its Subsidiaries as at said date and the
consolidated results of their operations for the six-month period ended on said
date, all in accordance with generally accepted accounting principles. Neither
the Company nor any of its Subsidiaries had on said date any material contingent
liabilities, material liabilities for taxes, material unusual forward or
long-term commitments or material unrealized or anticipated losses from any
unfavorable commitments, except as referred to or reflected or provided for in
said balance sheet as at said date.
          (c) Since December 31, 2004, there has been no material adverse change
in the consolidated financial condition, operations, business or prospects of
the Company and its Subsidiaries (taken as a whole).
          7.03 Litigation.
          There are no legal or arbitral proceedings or any proceedings or
investigations by or before any governmental or regulatory authority or agency,
now pending or (to the knowledge of the Company) threatened against the Company
or any of its Subsidiaries which could reasonably be expected to have a Material
Adverse Effect.
          7.04 No Breach.
          The making or performance of this Agreement or the Notes, and the
consummation of the transactions herein contemplated, will not conflict with or
result in a breach of, or require any consent under, the charter or by-laws of
the Company and each other Borrower or any applicable law or regulation, or any
order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument to which the Company or any of its
Subsidiaries is a party or by which any of them is bound or to which any of them
is subject, or constitute a default under any such agreement or instrument, or
constitute a tortious interference with any agreement, or result in the creation
or imposition of any Lien upon any of the revenues or assets of the Company or
any of its Subsidiaries pursuant to the terms of any such agreement or
instrument.
Credit Agreement



--------------------------------------------------------------------------------



 



- 49 -

          7.05 Corporate Action.
          Each Borrower has all necessary corporate power and authority to make
and perform its obligations under this Agreement and the Notes; the making and
performance of this Agreement and the Notes by each Borrower have been duly
authorized by all necessary corporate action on the part of such Borrower; and
this Agreement has been duly and validly executed and delivered by the Company
and constitutes, and each of the Notes of any Borrower when executed and
delivered by such Borrower for value will constitute, the legal, valid and
binding obligation of the respective Borrower, enforceable in accordance with
their respective terms, except to the extent that such enforcement may be
limited by applicable bankruptcy, insolvency or other similar laws affecting the
enforcement of creditors’ rights generally.
          7.06 Approvals.
          No authorizations, approvals or consents of, and no filings or
registrations with, any governmental or regulatory authority or agency are
necessary for the execution, delivery or performance by each Borrower of this
Agreement or the Notes of such Borrower or for the validity or enforceability of
any thereof.
          7.07 Use of Credit.
          Neither the Company nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying margin stock (within the meaning of Regulation U or X of the Board of
Governors of the Federal Reserve System), and no part of the proceeds of any
Credit Extension hereunder will be used in a manner that will cause any Borrower
to violate said Regulation X or any Lender to violate said Regulation U.
          7.08 ERISA.
          Each of the Company and each ERISA Affiliate has fulfilled its
obligations under the minimum funding standards of ERISA and the Code with
respect to each of its Plans and is (and to the best of its knowledge in the
case of any Multiemployer Plan is) in compliance with the currently applicable
provisions of ERISA and the Code, and has not incurred any liability on account
of the termination of any of its Plans to the PBGC or any of its Plans and has
not incurred any withdrawal liability to any Multiemployer Plan, in each case
except to the extent failure to do so would not reasonably be expected to have a
Material Adverse Effect.
          7.09 Investment Company Act; Public Utility Holding Company Act.
          Neither the Company nor any of its Subsidiaries is (a) an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940 or (b) a “holding company” as defined in, or subject to regulation
under, the Public Utility Holding Company Act of 1935.
Credit Agreement



--------------------------------------------------------------------------------



 



- 50 -

          7.10 Credit Agreements.
          Schedule I hereto is a complete and correct list, as of the date
hereof, of each credit agreement, loan agreement, indenture, purchase agreement,
Guarantee or other arrangement (other than a letter of credit) providing for or
otherwise relating to any extension of credit (or commitment for any extension
of credit) to, or Guarantee by, the Company or any of its Subsidiaries the
aggregate principal or face amount of which equals or exceeds (or may equal or
exceed) $5,000,000 and the aggregate principal or face amount outstanding or
which may become outstanding under each such arrangement is correctly described
(as of September 30, 2005) in said Schedule I.
          7.11 Hazardous Materials.
          The Company and each of its Subsidiaries have obtained all permits,
licenses and other authorizations that are required under all Environmental
Laws, except to the extent failure to have any such permit, license or
authorization would not have a Material Adverse Effect. The Company and each of
its Subsidiaries are in compliance with the terms and conditions of all such
permits, licenses and authorizations, and are also in compliance with all other
limitations, restrictions, conditions, standards, prohibitions, requirements,
obligations, schedules and timetables contained in any applicable Environmental
Law or in any regulation, code, plan, order, decree, judgment, injunction,
notice or demand letter issued, entered, promulgated or approved thereunder,
except to the extent failure to comply would not have a Material Adverse Effect.
Except as heretofore disclosed to the Lenders, there have been no environmental
investigations, studies, audits, tests, reviews or other analyses conducted by
or that are in the possession of the Company or any of its Subsidiaries with
respect to any property or facility now or previously owned or leased by the
Company or any of its Environmental Affiliates which reveal facts or
circumstances that could reasonably be expected to have a Material Adverse
Effect.
          7.12 Taxes.
          The Company and its Subsidiaries are members of an affiliated group of
corporations filing consolidated returns for Federal income tax purposes, of
which the Company is the “common parent” (within the meaning of Section 1504 of
the Code) of such group. The Company and its Subsidiaries have filed all Federal
income tax returns and all other material tax returns and information statements
that are required to be filed by them and have paid all taxes due pursuant to
such returns or pursuant to any assessment received by the Company or any of its
Subsidiaries. The charges, accruals and reserves on the books of the Company and
its Subsidiaries in respect of taxes and other governmental charges are, in the
opinion of the Company, adequate. The United States Federal income tax returns
of the Company and its Subsidiaries have been examined and/or closed through the
fiscal years of the Company and its Subsidiaries ended on or before December 31,
2002. The Company has not given or been requested to give a waiver of the
statute of limitations relating to the payment of Federal, state, local and
foreign taxes or other impositions.
Credit Agreement



--------------------------------------------------------------------------------



 



- 51 -

          7.13 True and Complete Disclosure.
          The information, reports, financial statements, exhibits and schedules
furnished in writing by or on behalf of the Company to the Lenders in connection
with the negotiation, preparation or delivery of this Agreement or included
herein or delivered pursuant hereto, when taken as a whole do not contain any
untrue statement of material fact or omit to state any material fact necessary
to make the statements herein or therein, in light of the circumstances under
which they are made, not misleading. All written information furnished after the
date hereof by the Company and its Subsidiaries to the Lenders in connection
with this Agreement and the transactions contemplated hereby will be true,
complete and accurate in every material respect, or (in the case of projections)
based on reasonable estimates, on the date as of which such information is
stated or certified. There is no fact known to the Company that could reasonably
be expected to have a Material Adverse Effect that has not been disclosed herein
or in a report, financial statement, exhibit, schedule, disclosure letter or
other writing furnished to the Lenders for use in connection with the
transactions contemplated hereby.
          7.14 Subsidiaries.
          As of the date hereof, each of the Company and its Subsidiaries (as
disclosed in the periodic reports which the Company has filed with the
Securities and Exchange Commission) owns, free and clear of Liens, and has the
unencumbered right to vote all of its outstanding ownership interests in, each
Subsidiary held by it and all of the issued and outstanding capital stock of
each such Person is validly issued, fully paid and nonassessable.
          7.15 Compliance with Law.
          As of the date hereof, the Company and its Subsidiaries are in
compliance with all applicable laws and regulations, except to the extent that
failure to comply therewith would not have a Material Adverse Effect.
          7.16 Designated Borrower Approvals.
          No authorizations, approvals or consents of, and no filings or
registrations with, any governmental or regulatory authority or agency that have
not been obtained by the time any Subsidiary of the Company becomes a Designated
Borrower are necessary for the execution, delivery or performance by such
Designated Borrower of the Designation Letter of such Designated Borrower, this
Agreement or the Notes of such Designated Borrower or for the validity or
enforceability of any thereof or for the borrowing by such Designated Borrower
hereunder.
          SECTION 8. COVENANTS OF THE COMPANY. The Company agrees that, so long
as any of the Commitments are in effect and until payment in full of all Loans
hereunder, all interest thereon and all other amounts payable by each Borrower
hereunder and the termination or expiration of all Letters of Credit hereunder
and the reimbursement of all LC Disbursements:
Credit Agreement



--------------------------------------------------------------------------------



 



- 52 -

          8.01 Financial Statements.
          The Company shall furnish to each of the Lenders:
(a) as soon as available and in any event within 60 days after the end of each
of the fiscal quarterly periods of each fiscal year of the Company, consolidated
statements of income, cash flows and stockholders’ equity of the Company and its
Subsidiaries for such period and for the period from the beginning of the
respective fiscal year to the end of such period, and the related consolidated
balance sheet as at the end of such period, setting forth in each case in
comparative form the corresponding figures for the corresponding period in the
preceding fiscal year, and accompanied by a certificate of a senior financial
officer of the Company, which certificate shall state that said financial
statements fairly present the consolidated financial condition and results of
operations of the Company and its Subsidiaries, in accordance with generally
accepted accounting principles, as at the end of (and for) such period (subject
to normal year-end audit adjustments).
(b) as soon as available and in any event within 90 days after the end of each
fiscal year of the Company, consolidated statements of income, cash flows and
stockholders’ equity of the Company and its Subsidiaries for such year and the
related consolidated balance sheet as at the end of such year, setting forth in
each case in comparative form the corresponding figures for the preceding fiscal
year, and accompanied by an opinion thereon of independent certified public
accountants of recognized national standing, which opinion shall state that said
financial statements fairly present the consolidated financial condition and
results of operations of the Company and its Subsidiaries, in accordance with
generally accepted accounting principles, as at the end of (and for) such fiscal
year, and a certificate of such accountants stating that, in making the
examination necessary for their opinion, they obtained no knowledge, except as
specifically stated, of any Event of Default under Sections 8.10 and 8.11.
(c) promptly upon their becoming available, copies of all registration
statements and regular periodic reports, if any, which the Company shall have
filed with the Securities and Exchange Commission (or any governmental agency
substituted therefor) or any national securities exchange.
(d) promptly upon the mailing thereof to the shareholders of the Company
generally, copies of all financial statements, reports and proxy statements so
mailed.
(e) as soon as possible, and in any event within 30 days after the Company knows
or has reason to know that any of the events or conditions specified below with
respect to any Plan or Multiemployer Plan of the Company have occurred or exist,
a statement signed by a senior financial officer of the Company setting forth
details respecting such event or condition and the action, if any, which the
Company or any ERISA Affiliate proposes to take with respect thereto (and a copy
of any report or notice required to be filed with or given to PBGC by the
Company or such ERISA Affiliate with respect to such event or condition):
Credit Agreement



--------------------------------------------------------------------------------



 



- 53 -

     (i) any reportable event, as defined in Section 4043(b) of ERISA and the
regulations issued thereunder, with respect to a Plan, as to which PBGC has not
by regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within 30 days of the occurrence of such event (provided that a failure
to meet the minimum funding standard of Section 412 of the Code or Section 302
of ERISA by more than $5,000,000 shall be a reportable event regardless of the
issuance of any waivers in accordance with Section 412(d) of the Code);
     (ii) the filing under Section 4041 of ERISA of a notice of intent to
terminate any Plan or the termination of any Plan if at the date of such filing
or termination the fair market value of the assets of such Plan, as determined
by the Plan’s independent actuaries, is exceeded by the present value as
determined by such actuaries as of such date, of benefit commitments under such
Plan by more than $5,000,000 (including any prior terminations subject to this
provision);
     (iii) the institution by PBGC of proceedings under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan
of the Company, or the receipt by the Company or any ERISA Affiliate of a notice
from a Multiemployer Plan that such action has been taken by PBGC with respect
to such Multiemployer Plan and such action would reasonably be expected to
result in liability to the Company in excess of $5,000,000;
     (iv) the complete or partial withdrawal by the Company or any ERISA
Affiliate under Section 4201 or 4204 of ERISA from a Multiemployer Plan causing
any withdrawal liability in excess of $5,000,000 (including any prior
withdrawals subject to this provision), or the receipt by the Company or any
ERISA Affiliate of notice from a Multiemployer Plan that it is in reorganization
or insolvency pursuant to Section 4241 or 4245 of ERISA or that it intends to
terminate or has terminated under Section 4041A of ERISA; and
     (v) the institution of a proceeding by a fiduciary of any Multiemployer
Plan against the Company or any ERISA Affiliate to enforce Section 515 of ERISA,
which proceeding is not dismissed within 30 days.
(f) promptly after the Company knows or has reason to know that any Default has
occurred, a notice of such Default, describing the same in reasonable detail.
(g) from time to time such other information regarding the business, affairs or
financial condition of the Company or any of its Subsidiaries (including,
without limitation, any Plan or Multiemployer Plan and any reports or other
information required to be filed under ERISA) as any Lender or the
Administrative Agent may reasonably request.
The Company will furnish to each Lender, at the time it furnishes each set of
financial statements pursuant to paragraph (a) or (b) above, a certificate of a
senior financial officer of the Company (i) to the effect that no Default has
occurred and is continuing (or, if any Default has occurred and is continuing,
describing the same in reasonable detail) and (ii) setting forth in reasonable
detail the computations necessary to determine whether the Company is in
compliance with
Credit Agreement



--------------------------------------------------------------------------------



 



- 54 -

Sections 8.06, 8.07(a)(vi), 8.08(xiii), 8.10 and 8.11 as of the end of the
respective fiscal quarter or fiscal year.
Notwithstanding the foregoing, the Company’s obligations to deliver documents or
information required under any of clauses (a), (b), (c) and (d) above shall be
deemed to be satisfied upon (i) the relevant documents or information being
publicly available on the Company’s website or other publicly available
electronic medium (such as EDGAR) within the time period required by such clause
and thereafter being continuously so available and (ii) the delivery by the
Company of notice to the Administrative Agent and each of the Lenders (which
notice may be given electronically (such as e-mail)) within the time period
required by such clause that such documents or information are so available;
provided that the Company shall deliver paper copies of any such documents or
information to any Lender upon request of such Lender through the Administrative
Agent.
          8.02 Litigation. The Company shall promptly furnish to each Lender
notice of all legal or arbitral proceedings, and of all proceedings before any
governmental or regulatory authority or agency, instituted, or (to the knowledge
of the Company) threatened, against the Company or any of its Subsidiaries which
could reasonably be expected to have a Material Adverse Effect.
          8.03 Corporate Existence, Etc. The Company shall, and shall cause each
of its Significant Subsidiaries and each of the other Borrowers to: preserve and
maintain its corporate existence and all its material rights, privileges and
franchises (except as otherwise expressly permitted under Section 8.07); comply
with all Requirements of Law except to the extent that failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect; pay and discharge all taxes, assessments and governmental
charges or levies imposed on it or on its income or profits or on any of its
property prior to the date on which penalties attach thereto, except for any
such tax, assessment, charge or levy the payment of which is being contested in
good faith and by proper proceedings and against which adequate reserves are
being maintained; maintain all its properties used or useful in its business in
good working order and condition, ordinary wear and tear excepted; keep proper
books of record and account in which full, true and correct entries are made of
all material dealings and transactions in relations to its business and
activities; and permit representatives of any Lender or the Administrative
Agent, during normal business hours, to examine, copy and make extracts from its
books and records, to inspect its properties, and to discuss its business and
affairs with its officers, all to the extent reasonably requested by such Lender
or the Administrative Agent (as the case may be).
          8.04 Insurance. The Company shall, and shall cause each of its
Subsidiaries to, keep insured by financially sound and reputable insurers all
property of a character usually insured by corporations engaged in the same or
similar business similarly situated against loss or damage of the kinds and in
the amounts customarily insured against by such corporations and carry such
other insurance as is usually carried by such corporations.
          8.05 Use of Proceeds. The proceeds of the Credit Extensions hereunder
will be used solely for general corporate purposes, including (without
limitation) commercial paper
Credit Agreement



--------------------------------------------------------------------------------



 



- 55 -

back-up and acquisitions (each of which uses shall be in compliance with all
applicable legal and regulatory requirements, including, without limitation,
Regulations U and X of the Board of Governors of the Federal Reserve System and
the Securities Act of 1933, as amended, and the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder). The Company will not
permit more than 25% of the value (as determined by any reasonable method) of
its assets, nor more than 25% of the value (as determined by any reasonable
method) of the assets of the Company and its Subsidiaries, to be represented by
margin stock (within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System).
          8.06 Indebtedness. The Company will not, nor will it permit any of its
Subsidiaries to, incur, assume or suffer to exist obligations in respect of
standby and performance letters of credit (other than Letters of Credit issued
hereunder) in an aggregate amount exceeding 5% of Total Consolidated Assets at
any one time outstanding. The Company will not permit any of its Subsidiaries to
create, issue, incur or assume, or suffer to exist, any Indebtedness, except:
          (i) Indebtedness existing on the date hereof (including any
Indebtedness incurred after the date hereof under any instrument or agreement in
effect on the date hereof), but not any renewals, extensions or refinancings of
the same;
          (ii) Indebtedness owing to the Company and Indebtedness owing by any
Subsidiary to another Subsidiary;
          (iii) Indebtedness of any Person that becomes a Subsidiary of the
Company after the date hereof so long as such Indebtedness exists at the time
such Person becomes such a Subsidiary and was not incurred in anticipation
thereof;
          (iv) Capital Lease Obligations in an aggregate amount not to exceed an
amount equal to 5% of Total Consolidated Assets at any one time outstanding;
          (v) Indebtedness in respect of Credit Extensions under this Agreement;
and
          (vi) additional Indebtedness in an aggregate amount not to exceed an
amount equal to 15% of Total Consolidated Assets at any one time outstanding.
          8.07 Fundamental Changes.
          (a) The Company will not, and will not permit any of its Subsidiaries
to, be a party to any merger or consolidation, and the Company will not, and
will not permit any of its Subsidiaries or operating divisions (whether now
owned or existing or hereafter acquired or designated) to, (x) sell, assign,
lease or otherwise dispose of all or substantially all of its Property whether
now owned or hereafter acquired or (y) sell, assign or otherwise dispose of any
capital stock of any such Subsidiary, or permit any such Subsidiary to issue any
capital stock, to any Person other than the Company or any of its Wholly-Owned
Subsidiaries if, after giving effect thereto, the Company does not own, directly
or indirectly, a majority of the capital stock of such Subsidiary (“Controlling
Stock Disposition”); provided that, so long as both before and after giving
effect thereto, no Default shall have occurred and be continuing:
Credit Agreement



--------------------------------------------------------------------------------



 



- 56 -

(i) the Company or any Subsidiary of the Company may be a party to any merger or
consolidation if it shall be the surviving corporation;
(ii) any such Subsidiary may be a party to any merger or consolidation with
another such Subsidiary (or with any Person that becomes another such Subsidiary
as a result of such merger or consolidation);
(iii) any such Subsidiary may merge into, and any such Subsidiary or operating
division may transfer any Property to, the Company;
(iv) any such Subsidiary or operating division may transfer any Property to
another such Subsidiary or operating division (or to any Person that becomes as
part of such transfer another such Subsidiary or operating division);
(v) the Company, any such Subsidiary or operating division may sell, assign,
lease or otherwise dispose of any Non-Strategic Property; and
(vi) the Company or any such Subsidiary or operating division may make sales,
assignments and other dispositions of Property (including Controlling Stock
Dispositions) and any such Subsidiary may become a party to a merger or
consolidation (each such sale, assignment, disposition, Controlling Stock
Disposition, merger or consolidation, other than those described in clauses
(i) through (v), a “Disposition”) if the aggregate book value of the Property
that was the subject of such Disposition, together with the aggregate book value
of the Property that was the subject of all other Dispositions during the
Disposition Period for such Disposition, would not exceed an amount equal to 15%
of the Total Consolidated Assets determined as of the last day of the most
recently completed fiscal year for which a consolidated balance sheet of the
Company has been furnished to the Lenders pursuant to Section 8.01.
          (b) Notwithstanding anything in clauses (i) through (vi) of
Section 8.07(a) to the contrary, the Company will not, and will not permit any
of its Subsidiaries or operating divisions (whether now owned or existing or
hereafter acquired or designated) to, sell, lease, assign, transfer or otherwise
dispose of (whether in one transaction or in a series of transactions) any of
its Property (whether now owned or hereafter acquired) if such sale, assignment,
lease or other disposition (whether in one transaction or in a series of
transactions) shall have a Material Adverse Effect.
          8.08 Liens. The Company shall not, and shall not permit any of its
Subsidiaries to, create, assume or suffer to exist any Lien upon any of its
property or assets, now owned or hereafter acquired, securing any Indebtedness
or other obligation except: (i) Liens outstanding on the date hereof and listed
in Schedule II hereto; (ii) Liens for taxes or other governmental charges not
yet delinquent; (iii) Liens in respect of Property acquired or constructed or
improved by the Company or any such Subsidiary after the date hereof which Liens
exist or are created at the time of acquisition or completion of construction or
improvement of such Property or within six months thereafter to secure
Indebtedness assumed or incurred to finance all or any part of the purchase
price or cost of construction or improvement of such Property, but any such Lien
shall cover only the Property so acquired or constructed and any improvements
thereto (and any real
Credit Agreement



--------------------------------------------------------------------------------



 



- 57 -

property on which such Property is located); (iv) Liens on Property of any
corporation that becomes a Subsidiary of the Company after the date hereof,
provided that such Liens are in existence at the time such corporation becomes a
Subsidiary of the Company and were not created in anticipation thereof;
(v) Liens on Property acquired after the date hereof, provided that such Liens
were in existence at the time such Property was acquired and were not created in
anticipation thereof; (vi) Liens imposed by law, such as mechanics’,
materialmen’s, landlords’, warehousemen’s and carriers’ Liens, and other similar
Liens, securing obligations incurred in the ordinary course of business which
are not past due for more than thirty days or which are being contested in good
faith by appropriate proceedings and for which appropriate reserves have been
established; (vii) Liens under workmen’s compensation, unemployment insurance,
social security or similar legislation; (viii) Liens, deposits, or pledges to
secure the performance of bids, tenders, contracts (other than contracts for the
payment of money), leases, public or statutory obligations, surety, stay,
appeal, indemnity, performance or other similar bonds, or other similar
obligations arising in the ordinary course of business; (ix) judgment and other
similar Liens arising in connection with court proceedings, provided the
execution or other enforcement of such Liens is effectively stayed and the
claims secured thereby are being actively contested in good faith and by
appropriate proceedings; (x) easements, rights-of-way, restrictions and other
similar encumbrances which, in the aggregate, do not materially interfere with
the occupation, use and enjoyment by the Company or any such Subsidiary of the
Property encumbered thereby in the normal course of its business or materially
impair the value of the Property subject thereto; (xi) Liens securing
obligations of any such Subsidiary to the Company or another Subsidiary of the
Company; (xii) Liens arising in connection with Permitted Securitizations; and
(xiii) other Liens securing Indebtedness or other obligations in an aggregate
amount not exceeding 5% of Total Consolidated Assets.
          8.09 Lines of Businesses. Neither the Company nor any of its
Subsidiaries shall engage to any significant extent in any line or lines of
business other than the lines of business in which they are engaged on the date
hereof and any other line or lines of business directly related to the
manufacture, distribution and/or sale of consumer or industrial products
(collectively, “Permitted Activities”). Notwithstanding the foregoing, the
Company and its Subsidiaries may engage in other lines of business as a result
of the acquisition of any Person primarily engaged in Permitted Activities so
long as the Company uses its best efforts to come into compliance with the first
sentence of this Section 8.09 within a reasonable period of time after such
acquisition.
          8.10 Total Indebtedness to Total Capital. The Company shall not permit
the ratio of Total Indebtedness to Total Capital at any time to be greater than
0.60 to 1; provided that (i) in calculating Total Capital, goodwill impairment
charges taken pursuant to the Financial Accounting Standards Board shall be
disregarded to the extent such charges do not exceed $550,000,000 in the
aggregate and (ii) in calculating such ratio, quarterly income preferred
securities, quarterly income capital securities, monthly income preferred
securities or other similar securities will be treated as part of “Total
Capital” and not “Total Indebtedness”.
          8.11 Interest Coverage Ratio.
          The Company shall not permit the Interest Coverage Ratio as at the
last day of any fiscal quarter to be less than 4.00 to 1.00.
Credit Agreement



--------------------------------------------------------------------------------



 



- 58 -

          8.12 Transactions with Affiliates. The Company shall not, and shall
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) at prices and on terms and conditions not less favorable
to the Company or such Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties and (b) transactions between or among the
Company and its Subsidiaries not involving any other Affiliate.
          SECTION 9. EVENTS OF DEFAULT. If one or more of the following events
(herein called “Events of Default”) shall occur and be continuing:
(a) Any Borrower shall default in the payment of any principal of any Loan or
any reimbursement obligation in respect of any LC Disbursement when and as the
same shall become due and payable; or
(b) Any Borrower shall default in the payment of any interest on any Loan or on
any reimbursement obligation in respect of any LC Disbursement or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable hereunder or under any other Credit Document, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of five days; or
(c) The Company or any of its Subsidiaries shall default in the payment when due
of any principal of or interest on any of its other Indebtedness aggregating
$50,000,000 or more; or any event specified in any note, agreement, indenture or
other document evidencing or relating to any Indebtedness aggregating
$50,000,000 or more shall occur if the effect of such event is to cause, or
(with the giving of any notice or the lapse of time or both) to permit the
holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders) to cause, such Indebtedness to become due prior to its stated
maturity or to permit termination of the commitment to lend pursuant to any such
instrument or agreement; or
(d) Any representation, warranty or certification made or deemed made by the
Company herein or in any Designation Letter or by the Company in any certificate
furnished to any Lender or the Administrative Agent pursuant to the provisions
hereof or thereof, shall prove to have been false or misleading as of the time
made or furnished in any material respect; or
(e) The Company shall default in the performance of any of its obligations under
Section 8.01(f) or 8.05 through 8.12; or the Company shall default in the
performance of any of its other obligations in this Agreement and such default
shall continue unremedied for a period of 30 days after notice thereof to the
Company by the Administrative Agent or any Lender (through the Administrative
Agent); or
(f) The Company or any of its Significant Subsidiaries shall admit in writing
its inability to, or be generally unable to, pay its debts as such debts become
due; or
Credit Agreement



--------------------------------------------------------------------------------



 



- 59 -

(g) The Company or any of its Significant Subsidiaries shall (i) apply for or
consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee or liquidator of itself or of all or a substantial part of
its property, (ii) make a general assignment for the benefit of its creditors,
(iii) commence a voluntary case under the Bankruptcy Code (as now or hereafter
in effect), (iv) file a petition seeking to take advantage of any other law
relating to bankruptcy, insolvency, reorganization, winding-up, or composition
or readjustment of debts, (v) fail to controvert in a timely and appropriate
manner, or acquiesce in writing to, any petition filed against it in an
involuntary case under the Bankruptcy Code, or (vi) take any corporate action
for the purpose of effecting any of the foregoing; or
(h) A proceeding or case shall be commenced against the Company or any of its
Significant Subsidiaries without its application or consent, in any court of
competent jurisdiction, seeking (i) its liquidation, reorganization, dissolution
or winding-up, or the composition or readjustment of its debts, (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of it or
of all or any substantial part of its assets, or (iii) similar relief in respect
of it under any law relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts, and such proceeding or case
shall continue undismissed, or an order, judgment or decree approving or
ordering any of the foregoing shall be entered and continue unstayed and in
effect, for a period of 60 days; or an order for relief against it shall be
entered in an involuntary case under the Bankruptcy Code; or
(i) A final judgment or judgments for the payment of money in excess of
$50,000,000 in the aggregate shall be rendered by a court or courts against the
Company and/or any of its Subsidiaries and the same shall not be discharged (or
provision shall not be made for such discharge), or a stay of execution thereof
shall not be procured, within 30 days from the date of entry thereof and the
Company or the relevant Subsidiary shall not, within said period of 30 days, or
such longer period during which execution of the same shall have been stayed,
appeal therefrom and cause the execution thereof to be stayed during such
appeal; or
(j) An event or condition specified in Section 8.01(e) shall occur or exist with
respect to any Plan or Multiemployer Plan of the Company and, as a result of
such event or condition, together with all other such events or conditions, the
Company or any ERISA Affiliate shall incur or in the opinion of the Majority
Lenders shall be reasonably likely to incur a liability to a Plan, a
Multiemployer Plan or PBGC (or any combination of the foregoing) which, in the
determination of the Majority Lenders, would reasonably be expected to have a
Material Adverse Effect; or
(k) During any period of 25 consecutive calendar months (i) individuals who were
directors of the Company on the first day of such period and (ii) other
individuals whose election or nomination to the Board of Directors of the
Company was approved by at least a majority of the individuals referred to in
clause (i) above and (iii) other individuals whose election or nomination to the
Board of Directors of the Company was approved by at least a majority of the
individuals referred to in clauses (i) and (ii) above shall no
Credit Agreement



--------------------------------------------------------------------------------



 



- 60 -

longer constitute a majority of the Board of Directors of the Company; or
(l) The Guarantee provided in Section 11, or any provisions thereof, shall cease
to be in full force and effect in all material respects, or any guarantor
thereunder or any Person acting on behalf of such guarantor shall deny or
disaffirm such guarantor’s obligations under such Guarantee or shall default in
the due performance or observance of any term, covenant or agreement on its part
to be performed or observed pursuant to such Guarantee;
THEREUPON: (i) in the case of an Event of Default (other than one referred to in
clause (g) or (h) of this Section 9 in respect of the Company) (x) the
Administrative Agent may and, upon request of the Majority Lenders, shall, by
notice to the Company, cancel the Commitments and (y) the Administrative Agent
may and, upon request of the Majority Lenders, shall, by notice to the Company,
declare the principal amount of and the accrued interest on the Loans, and all
other amounts payable by the Company or any other Borrower hereunder and under
the Notes, to be forthwith due and payable, whereupon such amounts shall be
immediately due and payable without presentment, demand, protest or other
formalities of any kind, all of which are hereby expressly waived by the Company
and each other Borrower; and (ii) in the case of the occurrence of an Event of
Default referred to in clause (g) or (h) of this Section 9 in respect of the
Company, the Commitments shall be automatically cancelled and the principal
amount then outstanding of, and the accrued interest on, the Loans and all other
amounts payable by the Company or any other Borrower hereunder and under the
Notes shall become automatically immediately due and payable without
presentment, demand, protest or other formalities of any kind, all of which are
hereby expressly waived by the Company and each other Borrower.
     In addition, in the case of the occurrence of any event of the type
referred to in clause (g) or (h) of this Section 9 in respect of any Designated
Borrower, the principal amount then outstanding of, and accrued interest on, the
Loans and other amounts payable by such Designated Borrower hereunder and under
its Notes shall automatically become immediately due and payable without
presentment, demand, protest or other formalities of any kind, all of which are
hereby expressly waived by such Designated Borrower and the Company.
          If an Event of Default shall occur and be continuing, the
Administrative Agent or the Majority Lenders may require the Company (or, in
case of any Event of Default described in clause (g) or (h) of this Section 9,
the Company shall become immediately obligated) to deposit cash collateral
pursuant to Section 2.04(j).
Credit Agreement



--------------------------------------------------------------------------------



 



- 61 -

          SECTION 10. THE ADMINISTRATIVE AGENT.
          10.01 Appointment, Powers and Immunities. Each Lender and each Issuing
Bank hereby irrevocably (but subject to Section 10.08) appoints and authorizes
the Administrative Agent to act as its agent hereunder with such powers as are
specifically delegated to the Administrative Agent by the terms of this
Agreement together with such other powers as are reasonably incidental thereto.
The Administrative Agent (which term as used in this sentence and in
Section 10.05 and the first sentence of Section 10.06 shall include reference to
its Affiliates and its own and its affiliates’ officers, directors, employees
and agents): (a) shall have no duties or responsibilities except those expressly
set forth in this Agreement and shall not by reason of this Agreement be a
trustee for any Lender; (b) shall not be responsible to the Lenders for any
recitals, statements, representations or warranties contained in this Agreement
or in any certificate or other document referred to or provided for in, or
received by any of them under, this Agreement or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement, any
Note or any other document referred to or provided for herein or for any failure
by the Company or any other Person to perform any of its obligations hereunder
or thereunder; (c) shall not be required to initiate or conduct any litigation
or collection proceedings hereunder; and (d) shall not be responsible for any
action taken or omitted to be taken by it hereunder or under any other document
or instrument referred to or provided for herein or in connection herewith,
except for its own gross negligence or willful misconduct. The Administrative
Agent may employ agents and attorneys-in-fact and shall not be responsible for
the negligence or misconduct of any such agents or attorneys-in-fact selected by
it with reasonable care.
          10.02 Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon any certification, notice or other communication
(including any thereof by telephone, telex, telegram or cable) believed by it to
be genuine and correct and to have been signed or sent by or on behalf of the
proper Person or Persons, and upon advice and statements of legal counsel,
independent accountants and other experts selected by the Administrative Agent.
As to any matters not expressly provided for by this Agreement, the
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder in accordance with instructions signed by the
Majority Lenders (or such other number of Lenders as is expressly required
hereby), and such instructions of the Majority Lenders (or such other number of
Lenders) and any action taken or failure to act pursuant thereto shall be
binding on all the Lenders.
          10.03 Defaults. The Administrative Agent shall not be deemed to have
knowledge of the occurrence of a Default unless the Administrative Agent has
received notice from a Lender or the Company specifying such Default and stating
that such notice is a “Notice of Default”. In the event that the Administrative
Agent receives such a notice of the occurrence of a Default, the Administrative
Agent shall give prompt notice thereof to the Lenders. The Administrative Agent
shall (subject to Section 10.07) take such action with respect to such Default
as shall be directed by the Majority Lenders, provided that, unless and until
the Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable in
the best interest of the Lenders.
Credit Agreement



--------------------------------------------------------------------------------



 



- 62 -

     10.04 Rights as a Lender. With respect to its Commitment and the Loans made
by it, JPMCB (and any successor acting as Administrative Agent), in its capacity
as a Lender hereunder shall have the same rights and powers hereunder as any
other Lender and may exercise the same as though it were not acting as the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless the
context otherwise indicates, include the Administrative Agent in its individual
capacity. JPMCB (and any successor acting as Administrative Agent) and its
Affiliates may (without having to account therefor to any Lender) accept
deposits from, lend money to and generally engage in any kind of banking, trust
or other business with the Company (and any of its Affiliates) as if it were not
acting as the Administrative Agent, and JPMCB and its Affiliates may accept fees
and other consideration from the Company for services in connection with this
Agreement or otherwise without having to account for the same to the Lenders.
     10.05 Indemnification. The Lenders agree to indemnify the Administrative
Agent (to the extent not reimbursed under Section 12.03, but without limiting
the obligations of the Company under said Section 12.03), ratably in accordance
with their respective Commitments, for any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of this Agreement or any other documents contemplated by or
referred to herein or the transactions contemplated hereby (including, without
limitation, the costs and expenses which the Company is obligated to pay under
Section 12.03 but excluding, unless a Default has occurred and is continuing,
normal administrative costs and expenses incident to the performance of its
agency duties hereunder) or the enforcement of any of the terms hereof, or of
any such other documents, provided that no Lender shall be liable for any of the
foregoing to the extent they arise from the gross negligence or willful
misconduct of the party to be indemnified.
     10.06 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
agrees that it has, independently and without reliance on the Administrative
Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own credit analysis of the Company and its
Subsidiaries and decision to enter into this Agreement and that it will,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own analysis and decisions in taking or not
taking action under this Agreement. The Administrative Agent shall not be
required to keep itself informed as to the performance or observance by any
Obligor of this Agreement or any other document referred to or provided for
herein or to inspect the properties or books of the Company or any Subsidiary of
the Company. Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, the Administrative Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the affairs,
financial condition or business of the Company or any Subsidiary of the Company
(or any of their affiliates) which may come into the possession of the
Administrative Agent or any of its Affiliates.
Credit Agreement



--------------------------------------------------------------------------------



 



- 63 -

          10.07 Failure to Act. Except for action expressly required of the
Administrative Agent hereunder the Administrative Agent shall in all cases be
fully justified in failing or refusing to act hereunder unless it shall be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action.
          10.08 Resignation or Removal of Administrative Agent. Subject to the
appointment and acceptance of a successor Administrative Agent as provided
below, the Administrative Agent may resign at any time by giving notice thereof
to the Lenders and each Issuing Bank, and the Company and the Administrative
Agent may be removed at any time with or without cause by the Majority Lenders.
Upon any such resignation or removal, the Majority Lenders shall have the right
to appoint a successor Administrative Agent. If no successor Administrative
Agent shall have been so appointed by the Majority Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative
Agent’s giving of notice of resignation or the Majority Lenders’ removal of the
retiring Administrative Agent, then the retiring Administrative Agent may, on
behalf of the Lenders and each Issuing Bank, appoint a successor Administrative
Agent, which shall be a bank with a combined capital and surplus of at least
$100,000,000 which has an office in New York, New York. Upon the acceptance of
any appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder. After any retiring Administrative
Agent’s resignation or removal hereunder as Administrative Agent, the provisions
of this Section 10 shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as the
Administrative Agent.
          10.09 Lead Arranger and Other Agents.
          Anything herein to the contrary notwithstanding, the Sole Lead
Arranger and Sole Bookrunner and the Co-Syndication Agents listed on the cover
page shall not have any duties or responsibilities under this Agreement, except
in their capacity, if any, as Lenders.
Credit Agreement



--------------------------------------------------------------------------------



 



- 64 -

          SECTION 11. GUARANTEE.
          11.01 Guarantee. The Company hereby guarantees to each Lender and the
Administrative Agent and their respective successors and assigns the prompt
payment in full when due (whether at stated maturity, by acceleration, by
optional prepayment or otherwise) of the principal of and interest on the Loans
made by the Lenders to, and the Notes held by each Lender of, any Designated
Borrower and all other amounts from time to time owing to the Lenders or the
Administrative Agent by any Designated Borrower under this Agreement pursuant to
its Designation Letter and under the Notes, in each case strictly in accordance
with the terms thereof (such obligations being herein collectively called the
“Guaranteed Obligations”). The Company hereby further agrees that if any
Designated Borrower shall fail to pay in full when due (whether at stated
maturity, by acceleration, by optional prepayment or otherwise) any of the
Guaranteed Obligations, the Company will promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.
          11.02 Obligations Unconditional. The obligations of the Company
hereunder are unconditional irrespective of (a) the value, genuineness,
validity, regularity or enforceability of any of the Guaranteed Obligations,
(b) any modification, amendment or variation in or addition to the terms of any
of the Guaranteed Obligations or any covenants in respect thereof or any
security therefor, (c) any extension of time for performance or waiver of
performance of any covenant of any Designated Borrower or any failure or
omission to enforce any right with regard to any of the Guaranteed Obligations,
(d) any exchange, surrender, release of any other guaranty of or security for
any of the Guaranteed Obligations, or (e) any other circumstance with regard to
any of the Guaranteed Obligations which may or might in any manner constitute a
legal or equitable discharge or defense of a surety or guarantor, it being the
intent hereof that the obligations of the Company hereunder shall be absolute
and unconditional under any and all circumstances.
     The Company hereby expressly waives diligence, presentment, demand,
protest, and all notices whatsoever with regard to any of the Guaranteed
Obligations and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Designated Borrower
hereunder or under the Designation Letter of such Designated Borrower or any
Note of such Designated Borrower or any other guarantor of or any security for
any of the Guaranteed Obligations.
Credit Agreement



--------------------------------------------------------------------------------



 



- 65 -

          11.03 Reinstatement. The guarantee in this Section 11 shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Designated Borrower in respect of the Guaranteed Obligations
is rescinded or must be otherwise restored by any holder(s) of any of the
Guaranteed Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.
          11.04 Subrogation. Until the termination of the Commitments and the
payment in full of the principal of and interest on the Loans and all other
amounts payable to the Administrative Agent or any Lender hereunder, the Company
hereby irrevocably waives all rights of subrogation or contribution, whether
arising by operation of law (including, without limitation, any such right
arising under the Bankruptcy Code) or otherwise, by reason of any payment by it
pursuant to the provisions of this Section 11.
          11.05 Remedies. The Company agrees that, as between the Company on the
one hand and the Lenders and the Administrative Agent on the other hand, the
obligations of any Designated Borrower guaranteed under this Agreement may be
declared to be forthwith due and payable, or may be deemed automatically to have
been accelerated, as provided in Section 9, for purposes of Section 11.01
notwithstanding any stay, injunction or other prohibition (whether in a
bankruptcy proceeding affecting such Designated Borrower or otherwise)
preventing such declaration as against such Designated Borrower and that, in the
event of such declaration or automatic acceleration such obligations (whether or
not due and payable by such Designated Borrower) shall forthwith become due and
payable by the Company for purposes of said Section 11.01.
          11.06 Continuing Guarantee. The guarantee in this Section 11 is a
continuing guarantee and shall apply to all Guaranteed Obligations whenever
arising.
          SECTION 12. MISCELLANEOUS.
          12.01 Waiver. No failure on the part of the Administrative Agent, any
Issuing Bank or any Lender to exercise and no delay in exercising, and no course
of dealing with respect to, any right, power or privilege under this Agreement,
any Designation Letter or any Note shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, power or privilege under this
Agreement, any Designation Letter or any Note preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
remedies provided herein and therein are cumulative and not exclusive of any
remedies provided by law.
Credit Agreement



--------------------------------------------------------------------------------



 



- 66 -

          12.02 Notices. All notices and other communications provided for
herein (including, without limitation, any modifications of, or requests,
demands, waivers or consents under, this Agreement) shall be given or made in
writing and telecopied, mailed or delivered to the intended recipient at (i) in
the case of the Company, each Issuing Bank or the Administrative Agent, the
“Address for Notices” specified below its name on the signature pages hereof and
(ii) in the case of each Lender, the address (or telecopy) set forth in its
Administrative Questionnaire; or, as to any party, at such other address as
shall be designated by such party in a notice to each other party. Except as
otherwise provided in this Agreement, all such communications shall be deemed to
have been duly given when transmitted by telecopier or personally delivered or,
in the case of a mailed notice, upon receipt, in each case given or addressed as
aforesaid. Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Section 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications. Each Designated Borrower hereby agrees that each
notice or other communication provided for herein may be furnished to the
Company or by the Company on its behalf in the manner specified above and each
Designated Borrower further agrees that failure of the Company to deliver to
such Designated Borrower any notice furnished in accordance with this
Section 12.02 shall not affect the validity of such notice.
          12.03 Expenses, Etc. The Company agrees to pay or reimburse each of
the Lenders, each Issuing Bank and the Administrative Agent for paying: (a) the
reasonable fees and expenses of Milbank, Tweed, Hadley & McCloy LLP, special New
York counsel to the Administrative Agent, in connection with (i) the
preparation, execution and delivery of this Agreement, the Designation Letters
and the Notes, the making of the Loans hereunder and the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (ii) any amendment, modification or waiver (whether or not such
amendment, modification or waiver shall become effective) of any of the terms of
this Agreement or any of the Notes; (b) all reasonable costs and expenses of the
Lenders, each Issuing Bank and the Administrative Agent (including reasonable
counsels’ fees) in connection with the enforcement of this Agreement, any
Designation Letter or any of the Notes; and (c) all transfer, stamp, documentary
or other similar taxes, assessments or charges levied by any governmental or
revenue authority in respect of this Agreement, any Designation Letter, any of
the Notes or any other document referred to herein.
          The Company hereby agrees to indemnify the Administrative Agent, each
Issuing Bank and each Lender and each of their respective Affiliates, and each
of the respective directors, officers, employees, agents and advisors of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the
Credit Agreement



--------------------------------------------------------------------------------



 



- 67 -

parties hereto of their respective obligations hereunder or the consummation of
the transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by an Issuing Bank to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit) or (iii) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.
          12.04 Amendments, Etc. Except as otherwise expressly provided in this
Agreement, any provision of this Agreement may be amended or modified only by an
instrument in writing signed by the Company, the Administrative Agent and the
Majority Lenders, or by the Company, and the Administrative Agent acting with
the consent of the Majority Lenders, and any provision of this Agreement may be
waived by the Majority Lenders or by the Administrative Agent acting with the
consent of the Majority Lenders; provided that no amendment, modification or
waiver shall, unless by an instrument signed by each of the Lenders affected
thereby or by the Administrative Agent acting with the consent of each of the
Lenders affected thereby: (i) increase or extend the term, or extend the time or
waive any requirement for the reduction or termination, of the Commitments,
(ii) extend the date fixed for the payment of any principal of or interest on
any Loan or LC Disbursement, (iii) reduce the amount of any principal of any
Loan or LC Disbursement or the rate at which interest or any fee is payable
hereunder, (iv) alter the terms of Section 11 or release the Company from any of
its material obligations thereunder, (v) alter the terms of this Section 12.04
or (vi) amend the definition of the term “Majority Lenders” or modify in any
other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof;
and provided, further, that any amendment of Section 10, or which increases the
obligations or alters the rights of the Administrative Agent or each Issuing
Bank hereunder, shall require the consent of the Administrative Agent or such
Issuing Bank, as the case may be.
          12.05. Assignments and Participations.
          (a) No Obligor may assign any of its rights or obligations hereunder
or under the Notes without the prior consent of all of the Lenders and the
Administrative Agent.
          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of (A) the Company, provided that
no consent of the Company shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund or, if an Event of Default has occurred
and is continuing, any other assignee; and (B) the Administrative Agent and each
Issuing Bank.
          (ii) Assignments shall be subject to the following additional
conditions:
Credit Agreement



--------------------------------------------------------------------------------



 



- 68 -

     (A) except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment, the amount of the Commitment of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $5,000,000 unless each of the Company, the Administrative Agent and
each Issuing Bank otherwise consent, provided that no such consent of the
Company shall be required if an Event of Default has occurred and is continuing;
     (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not apply to rights in respect
of outstanding Competitive Loans;
     (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
     (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
          (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section 12.05, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 5.01, 5.05, 5.06 and 12.03). Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 12.05(b) shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with Section 12.05(c).
          (iv) The Administrative Agent, acting for this purpose as an agent of
the Company, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Company, the Administrative Agent, each Issuing Bank and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Company, each Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.
Credit Agreement



--------------------------------------------------------------------------------



 



- 69 -

          (v) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in Section 12.05(b)
and any written consent to such assignment required thereby, the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.
          (c) (i) Any Lender may, without the consent of the Company, the
Administrative Agent or each Issuing Bank, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Company, the Administrative Agent, each Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 12.04 that affects such Participant. Subject to paragraph (c)(ii) of
this Section 12.05, the Company agrees that each Participant shall be entitled
to the benefits of Sections 5.01, 5.05 and 5.06 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section 12.05. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 4.05(a) as though it were a Lender,
provided such Participant agrees to be subject to Section 4.05(b) as though it
were a Lender.
          (ii) A Participant shall not be entitled to receive any greater
payment under Section 5.01 or 5.06 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Company’s prior written consent.
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
          (e) A Lender may furnish any information concerning the Company or any
of its Subsidiaries in the possession of such Lender from time to time to
assignees and participants (including prospective assignees and participants).
Credit Agreement



--------------------------------------------------------------------------------



 



- 70 -

          12.06 Survival. The obligations of any Borrower under Sections 5.01,
5.05 and 5.06, the obligations of the Lenders under Section 10.05 and the
obligations of the Company under Section 12.03 shall survive the repayment of
the Loans, the expiration or termination of the Letters of Credit and the
termination of the Commitments. In addition, each representation and warranty
made, or deemed to be made, by a notice of borrowing of Loans or the issuance or
extension of Letters of Credit hereunder shall survive the making of such Loans
or the issuance or extension of such Letters of Credit, and no Lender or Issuing
Bank shall be deemed to have waived, by reason of making any Loan or the
issuance or extension of any Letter of Credit, any Default or Event of Default
which may arise by reason of such representation or warranty proving to have
been false or misleading, notwithstanding that such Lender, Issuing Bank or the
Administrative Agent may have had notice or knowledge or reason to believe that
such representation or warranty was false or misleading at the time such Loan
was made or such Letter of Credit was issued.
          12.07 Captions. Captions and section headings appearing herein are
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.
          12.08 Counterparts; Effectiveness. This Agreement may be executed in
any number of counterparts, each of which shall be identical and all of which,
when taken together, shall constitute one and the same instrument, and any of
the parties hereto may execute this Agreement by signing any such counterpart.
Except as provided in Section 6.01, this Agreement shall become effective when
it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page to this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.
          12.09 Governing Law; Jurisdiction; Service of Process; Waiver of Jury
Trial; Etc.
          (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY,
AND ANY ACTION OR PROCEEDING TO EXECUTE OR OTHERWISE ENFORCE ANY JUDGMENT
OBTAINED IN CONNECTION THEREWITH, MAY BE INSTITUTED IN THE SUPREME COURT OF THE
STATE OF NEW YORK, COUNTY OF NEW YORK OR IN THE U.S. DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND EACH OBLIGOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS GENERALLY (BUT NON-EXCLUSIVELY) TO THE JURISDICTION OF EACH SUCH COURT.
THE COMPANY IRREVOCABLY CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN ANY
SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH PROCESS TO THE
COMPANY AT ITS ADDRESS SET FORTH UNDERNEATH ITS SIGNATURE HERETO. EACH
DESIGNATED BORROWER HEREBY AGREES THAT SERVICE OF PROCESS IN
Credit Agreement



--------------------------------------------------------------------------------



 



- 71 -

ANY SUCH ACTION OR PROCEEDING BROUGHT IN NEW YORK MAY BE MADE UPON SUCH
DESIGNATED BORROWER BY SERVICE UPON THE COMPANY AT THE “ADDRESS FOR NOTICES”
SPECIFIED BELOW ITS NAME ON THE SIGNATURE PAGES HEREOF AND EACH DESIGNATED
BORROWER HEREBY IRREVOCABLY APPOINTS THE COMPANY AS ITS AUTHORIZED AGENT
(“PROCESS AGENT”) TO ACCEPT, ON BEHALF OF ITSELF AND ITS PROPERTY, SUCH SERVICE
OF PROCESS IN NEW YORK. EACH OBLIGOR AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
EACH OBLIGOR IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY
SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. EACH OBLIGOR
FURTHER AGREES THAT ANY SUCH ACTION OR PROCEEDING AGAINST THE ADMINISTRATIVE
AGENT, ANY ISSUING BANK AND/OR ANY OF THE LENDERS SHALL BE BROUGHT ONLY IN THE
SUPREME COURT OF THE STATE OF NEW YORK, COUNTY OF NEW YORK OR IN THE U.S.
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND THE ADMINISTRATIVE
AGENT, EACH ISSUING BANK AND THE LENDERS HEREBY CONSENT TO THE JURISDICTION OF
SUCH COURTS FOR SUCH PURPOSE.
          (b) EACH OF THE OBLIGORS, THE ADMINISTRATIVE AGENT, EACH ISSUING BANK
AND THE LENDERS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
Credit Agreement



--------------------------------------------------------------------------------



 



- 72 -

          12.10 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.
          12.11 Judgment Currency. This is an international loan transaction in
which the specification of Dollars or an Alternative Currency, as the case may
be (the “Specified Currency”), and any payment in New York City or the country
of the Specified Currency, as the case may be (the “Specified Place”), is of the
essence, and the Specified Currency shall be the currency of account in all
events relating to Loans denominated in the Specified Currency. The payment
obligations of the Obligors under this Agreement and the Notes shall not be
discharged by an amount paid in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to the Specified Currency and transfer to the Specified Place under
normal banking procedures does not yield the amount of the Specified Currency
due hereunder at the Specified Place. If for the purpose of obtaining judgment
in any court it is necessary to convert a sum due hereunder in the Specified
Currency into another currency (the “Second Currency”), the rate of exchange
which shall be applied shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the Specified Currency with
the Second Currency on the Business Day next preceding that on which such
judgment is rendered. The obligation of each Obligor in respect of any such sum
due from it to the Administrative Agent or any Lender hereunder (an “Entitled
Person”) shall, notwithstanding the rate of exchange actually applied in
rendering such judgment, be discharged only to the extent that on the Business
Day following receipt by such Entitled Person of any sum adjudged to be due
hereunder or under the Notes in the Second Currency such Entitled Person may in
accordance with normal banking procedures purchase and transfer to the Specified
Place the Specified Currency with the amount of the Second Currency so adjudged
to be due; and each Obligor hereby, as a separate obligation and notwithstanding
any such judgment, agrees to indemnify such Entitled Person against, and to pay
such Entitled Person on demand in the Specified Currency, any difference between
the sum originally due to such Entitled Person in the Specified Currency and the
amount of the Specified Currency so purchased and transferred.
          12.12. USA PATRIOT Act. Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), such Lender may be required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of the Borrowers and other information that will
allow such Lender to identify the Borrowers in accordance with said Act.
          12.13. Waiver of Notice under Existing Credit Agreement. By its
execution hereof, each undersigned Lender that also is a party to the credit
agreement referred to in Section 6.01(c) hereby waives the provisions of such
credit agreement that would require advance notice for the termination of
commitments thereunder; provided that the foregoing waiver shall apply only to
the termination of all commitments under such credit agreement and repayment of
all loans outstanding thereunder in connection with the effectiveness of this
Agreement.
Credit Agreement



--------------------------------------------------------------------------------



 



- 73 -

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed as of the day and year first above written.

                  NEWELL RUBBERMAID INC.    
 
           
 
  By   /s/ Douglas L. Martin
 
        Name: Douglas L. Martin         Title: Vice President-Treasurer    
 
                Address for Notices:         Newell Rubbermaid Inc.         29
East Stephenson Street         Freeport, Illinois 61032    
 
                Attn: Douglas L. Martin    
 
      Vice President-Treasurer    
 
                Telecopier No.: (815)-233-8618         Telephone No.:
(815)-233-8040    
 
                U.S. Federal Tax Identification No.: 36-3514169    

Credit Agreement



--------------------------------------------------------------------------------



 



- 74 -

                  THE ADMINISTRATIVE AGENT    
 
                JPMORGAN CHASE BANK, N.A.              as Administrative Agent  
   
 
  By   /s/ Barbara R. Marks
 
        Name: Barbara R. Marks         Title: Vice President    
 
                Address for Notices:    
 
                JPMorgan Chase Bank, N.A.         1111 Fannin Street, 10th Floor
        Houston, Texas 77002-8069         Attention: Loan and Agency    
 
                Telecopier No.: (713) 750-2782         Telephone No.:
(713) 750-2789    

Credit Agreement



--------------------------------------------------------------------------------



 



- 75 -

                  LENDERS    
 
                JPMORGAN CHASE BANK, N.A.    
 
           
 
  By   /s/ Barbara R. Marks
 
        Name: Barbara R. Marks         Title: Vice President    

Credit Agreement



--------------------------------------------------------------------------------



 



- 76 -

                  BANK OF AMERICA, N.A.    
 
           
 
  By   /s/ Sharon Burks Horos
 
        Name: Sharon Burks Horos         Title: Vice President    

Credit Agreement



--------------------------------------------------------------------------------



 



- 77 -

                  BARCLAYS BANK PLC    
 
           
 
  By   /s/ David Barton
 
        Name: David Barton         Title: Associate Director    

Credit Agreement



--------------------------------------------------------------------------------



 



- 78 -

                  BNP PARIBAS    
 
           
 
  By   /s/ Jo Ellen Bender
 
        Name: Joe Ellen Bender         Title: Managing Director    
 
                BNP PARIBAS    
 
           
 
  By   /s/ Christopher S. Grumboski    
 
                Name: Christopher S. Grumboski         Title: Director    

Credit Agreement



--------------------------------------------------------------------------------



 



- 79 -

                  CITICORP USA, INC.    
 
           
 
  By   /s/ Carolyn A. Kee
 
        Name: Carolyn A. Kee         Title: Vice President    

Credit Agreement



--------------------------------------------------------------------------------



 



- 80 -

                  LEHMAN COMMERCIAL PAPER INC.    
 
           
 
  By   /s/ Janine M. Shugan
 
        Name: Janine M. Shugan         Title: Authorized Signatory    

Credit Agreement



--------------------------------------------------------------------------------



 



- 81 -

                  THE BANK OF TOKYO-MITSUBISHI, LTD., CHICAGO BRANCH    
 
           
 
  By   /s/ Tsuguyuki Umene
 
        Name: Tsuguyuki Umene         Title: Deputy General Manager    

Credit Agreement



--------------------------------------------------------------------------------



 



- 82 -

                  WILLIAM STREET COMMITMENT CORPORATION    
 
           
 
  By   /s/ Mark Walton
 
        Name: Mark Walton         Title: Assistant Vice President    

Credit Agreement



--------------------------------------------------------------------------------



 



- 83 -

                  ING BANK, N.V., DUBLIN BRANCH    
 
           
 
  By   /s/ Sean Hassett
 
        Name: Sean Hassett         Title: Vice President    
 
           
 
  By   /s/ Alan Duffy    
 
                Name: Alan Duffy         Title: Director    

Credit Agreement



--------------------------------------------------------------------------------



 



- 84 -

                  THE NORTHERN TRUST COMPANY    
 
           
 
  By   /s/ David C. Fisher
 
        Name: David C. Fisher         Title: Vice President    

Credit Agreement



--------------------------------------------------------------------------------



 



- 85 -

                  THE BANK OF NEW YORK    
 
           
 
  By   /s/ Scott DeTraglia
 
        Name: Scott DeTraglia         Title: Asst. Vice President    

Credit Agreement



--------------------------------------------------------------------------------



 



- 86 -

                  NATIONAL AUSTRALIA BANK    
 
           
 
  By   /s/ Scott Tuhy
 
        Name: Scott Tuhy         Title: Director    

Credit Agreement



--------------------------------------------------------------------------------



 



- 87 -

                  U.S. BANK, N.A.    
 
           
 
  By   /s/ James N. DeVries
 
        Name: James N. DeVries         Title: Senior Vice President    

Credit Agreement

 